Case: 17-14177   Date Filed: 11/21/2019   Page: 1 of 73


                                                                    [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14177
                      ________________________

                 D.C. Docket No. 9:16-cv-81371-DMM



DENISE DEMARTINI,

                                                           Plaintiff-Appellant,

                                  versus

TOWN OF GULF STREAM,
WANTMAN GROUP, INC.,
ROBERT A. SWEETAPPLE,


                                                        Defendants-Appellees,

RICHMAN GREER, P.A.,
GERALD F. RICHMAN,
                                                                    Defendants.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (November 21, 2019)
             Case: 17-14177    Date Filed: 11/21/2019   Page: 2 of 73


Before ROSENBAUM, HULL and JULIE CARNES, Circuit Judges.

HULL, Circuit Judge:

      Plaintiff Denise DeMartini appeals the district court’s grant of summary

judgment (1) to the defendant Town of Gulf Steam, Florida on her First

Amendment retaliation claim brought under 42 U.S.C. § 1983 and (2) to the

defendant Wantman Group, Inc., a government contractor, on her malicious

prosecution claim brought under Florida law.

      To place this appeal in context, we begin with what happened in a prior

lawsuit and appeal involving the same parties here. See Town of Gulf Stream v.

O’Boyle, 654 F. App’x 439 (11th Cir. 2016) (unpublished).

                   I.     PRIOR LAWSUIT AND APPEAL

      The Town of Gulf Stream (“the Town”) is a “tiny town of under 1,000

residents and just 17 full time employees” in Palm Beach County, Florida. Id. at

441. In their prior lawsuit, the Town and its contractor, the Wantman Group Inc.

(“Wantman”) sued Denise DeMartini (the plaintiff here), Martin O’Boyle, and

others under the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. §§ 1962(c), 1964(c), for a fraud and extortion scheme. Id. at 440–42.

      O’Boyle resides in the Town. From 1984 until 1995, and then again from

2003 to 2015, DeMartini worked for O’Boyle’s real estate company, CRO Realty,



                                        2
                Case: 17-14177        Date Filed: 11/21/2019       Page: 3 of 73


Inc. O’Boyle was DeMartini’s direct supervisor and described her as his “left

hand” woman.

       At the direction of O’Boyle, Citizens Awareness Foundation, Inc. (“CAFI”)

was created as a not-for-profit corporation, whose stated purpose included testing

and enforcing municipalities’ compliance with Florida public records law.

O’Boyle was the sole funder of CAFI and he used it as a tool to file thousands of

public records requests to the Town under Florida’s public records law. Plaintiff

DeMartini worked as CAFI’s Treasurer and later Director. O’Boyle’s CRO Realty

paid DeMartini for her work on behalf of CAFI.

       In the prior lawsuit, the Town alleged that plaintiff DeMartini, O’Boyle, and

others “pummeled the town with nearly 2,000 public records requests, many of

them frivolous, with no intention of actually reviewing the results.” Id. The Town

also alleged that, if the Town failed to timely respond then the O’Boyle Law Firm

would sue the Town, allegedly “engag[ing] in a pattern of frivolous litigation

activity.” Id. at 441, 444. The O’Boyle Law Firm was formed by O’Boyle’s son,

funded by O’Boyle, and was in the same building as O’Boyle’s real estate

company. Here is how O’Boyle and DeMartini orchestrated their scheme through

CAFI.1


       1
        In the prior lawsuit, this Court stated that “[w]e derive these facts from the complaint’s
well-pled allegations, which we accept as true for purposes of the motions to dismiss.” Gulf
Stream, 654 F. App’x at 441 n.2.
                                                  3
              Case: 17-14177      Date Filed: 11/21/2019   Page: 4 of 73


A.    First Step: Public Records Requests

      As its first step, CAFI would issue public records requests “on a grand

scale” to the Town, pursuant to Florida’s Public Records Act, Fla. Stat. § 119.07.

Id. at 444. Specifically, § 119.07 provides that a custodian of a public record, such

as the Town, (1) shall permit the record to be inspected and copied, at any

reasonable time, under reasonable conditions, (2) must acknowledge requests to

inspect or copy records promptly, and (3) must respond to such requests in good

faith. Fla. Stat. § 119.07(1)(a), (c).

      As relevant here, CAFI sent the Town “nearly 2,000 public records

requests.” Gulf Stream, 654 F. App’x at 441–42. These public records requests

were deliberately vague and ambiguous in order to induce a violation of § 119.07.

See id. Our prior decision listed examples of CAFI’s requests as production of:

      (1) “All email addresses created or received by the Town of Gulf
      Stream”;

      (2) “All phone numbers in the [T]own’s records”; and

      (3) “Any and all records containing a social security number.”

Id.

      One of CAFI’s requests went to Wantman, a contractor of the Town. Id. at

442. Florida’s public records law applies also to private entities, such as

Wantman, that contract with government agencies. See Fla. Stat. § 119.0701.


                                           4
               Case: 17-14177       Date Filed: 11/21/2019      Page: 5 of 73


CAFI sent Wantman a public records request by e-mail, which directed that a

response be sent to this e-mail address: Vendor.Contract.Publishing@gmail.com.

Citizens Awareness Found., Inc. v. Wantman Grp., Inc., 195 So. 3d 396, 397–98

(Fla. Dist. Ct. App. 2016). CAFI’s request was sent to the e-mail address of Robin

Petzold, the consultant on the government contract, with the additional language

“DidTheyReadIt.com” attached at the end of her e-mail address, rendering the

e-mail address unrecognized by Wantman’s computer network. Id. at 397–98,

401.2 The subject line of the e-mail stated that it was a public records request, and

it indicated that it was sent from “An Onoma.” Id. at 398. The e-mail’s suspicious

appearance led Petzold to believe that it was illegitimate and spam, and she did not

respond to it. Id. at 401.

B.     Second Step: State Lawsuits Filed

       The second step of CAFI’s strategy involved the O’Boyle Law Firm’s filing

many lawsuits. If the Town or Wantman did not respond promptly or adequately

to the public records requests, CAFI, through the O’Boyle Law Firm, would

threaten litigation, or actually file a lawsuit, against the Town or another entity.

CAFI, through the O’Boyle Law Firm, would demand unreasonable settlements,

which included excessive amounts of attorney’s fees and costs. Gulf Stream, 654



       2
        Neither the government contract nor Wantman’s website identifies Petzold as a
custodian of public records. Citizens Awareness, 195 So. 3d at 401.
                                              5
                Case: 17-14177       Date Filed: 11/21/2019       Page: 6 of 73


F. App’x at 441. The demands were based on threats that CAFI would initiate

expensive and burdensome litigation or make pending litigation more expensive

and burdensome. Id. The end game of the scheme was not to have the Town’s

public records actually released, but to obtain attorney’s fees for the O’Boyle Law

Firm. Id.

       In that regard, Florida’s Public Records Act, Fla. Stat. § 119.12, contains an

attorney’s fees provision that potentially applied when CAFI filed its lawsuits

against the Town to enforce the production of public records. Section 119.12

provides that the state court shall award the reasonable costs of enforcement,

including reasonable attorney’s fees, against the custodian if the state court

determines that: (a) the custodian unlawfully refused to permit a public record to

be inspected or copied; and (b) the complainant provided written notice identifying

the public record request to the custodian at least five business days before filing

the civil action. Fla. Stat. § 119.12(1)(a), (b). “Unlawful refusal under [§] 119.12

includes not only affirmative refusal to produce records, but also unjustified delay

in producing them.” Yasir v. Forman, 149 So. 3d 107, 108 (Fla. Dist. Ct. App.

2014) (quotation omitted).3 In short, if the Town or Wantman did not promptly



       3
        As discussed later, the complainant does not recover attorney’s fees (and instead has to
pay attorney’s fees) if the state court determines that the complainant requested to inspect or
copy a public record or participated in the civil action for an “improper purpose.” Fla. Stat.
§ 119.12(3). And “improper purpose” means a request to inspect or copy a public record or to
                                                   6
                  Case: 17-14177       Date Filed: 11/21/2019         Page: 7 of 73


respond in five days, CAFI would file a lawsuit and demand attorney’s fees. And

it was the policy and practice of the O’Boyle Law Firm to demand settlement of

cases with a provision for attorney’s fees in excess of the fees actually incurred by

the O’Boyle Law Firm for the cases.

       As an example of the abusive litigation, in May 2014, when Wantman failed

to respond to CAFI’s e-mail request for records within the required time frame,

CAFI filed suit after waiting merely 18 days and demanded several thousand

dollars to settle the claim.4 Citizens Awareness, 195 So. 3d at 401. After the suit

was filed, Wantman voluntarily provided the requested records. Id. at 398.

Nevertheless, CAFI persisted with the lawsuit. Id. at 397. The Florida state court

concluded that Wantman’s delay in providing the records was not so unjustifiable

that it amounted to an unlawful refusal to provide the records to justify an award of

attorney’s fees. Id. at 397, 401. Affirming the trial court’s ruling, the Florida

appellate court noted that Wantman believed the request was “illegitimate” and

stated that “[t]he public records law should not be applied in a way that encourages

the manufacture of public records requests designed to obtain no response, for the

purpose of generating attorney’s fees.” Id. at 401.




participate in the civil action primarily to cause a violation of this chapter or for a frivolous
purpose. Id.
       4
           Gerald Richman and the law firm Richman Greer represented Wantman in that lawsuit.
                                                7
              Case: 17-14177     Date Filed: 11/21/2019    Page: 8 of 73


C.    Joel Chandler’s Role in CAFI

      In January 2014, O’Boyle recruited Joel Chandler to be CAFI’s Executive

Director. While acting as CAFI’s Executive Director, Chandler became convinced

that CAFI was being used for improper purposes and that the organization was

engaged in potentially fraudulent and illegal activities. As a result, Chandler

resigned from CAFI in June 2014, approximately five months after he accepted the

position.

      Within a few days after resigning from CAFI, Chandler contacted Robert

Sweetapple, who was the Town’s special counsel handling the public records

requests. Chandler told counsel Sweetapple that he believed CAFI, O’Boyle, and

the O’Boyle Law Firm were victimizing the Town with their public records

activities, and that those activities involved criminal, fraudulent, and unethical

conduct. Chandler also disclosed this information to the Town’s attorney, Joanne

O’Connor, as well as to the media.

      In July 2014, Chandler met with Sweetapple, the Town’s special counsel,

and provided Sweetapple with documents and a sworn statement detailing CAFI’s

fraudulent conduct. Chandler also gave Sweetapple a sworn video statement

concerning his involvement with CAFI, O’Boyle, and the O’Boyle Law Firm.

Chandler advised Sweetapple about CAFI’s two-step “windfall scheme” of (1)

issuing deliberately vague and ambiguous public records requests to the Town and

                                           8
              Case: 17-14177    Date Filed: 11/21/2019    Page: 9 of 73


other entities and (2) then demanding excessive amounts of attorney’s fees and

other costs to settle the dispute when the Town or other entities failed to respond to

the public records requests in a timely manner.

        Chandler informed counsel Sweetapple that O’Boyle had orchestrated

hundreds of public records requests and directed the O’Boyle Law Firm to file

numerous lawsuits on behalf of CAFI, many times without Chandler’s

authorization. Chandler reported that the O’Boyle Law Firm had settled cases on

behalf of CAFI without having fee arrangements or contingency agreements in

place, without closing statements, and without providing any accounting of the

settlements to CAFI.

        Chandler also explained that he became uneasy with DeMartini’s close

rapport with O’Boyle as well as her dual roles at the O’Boyle Law Firm and as a

director of CAFI. Chandler’s grievances against DeMartini included the

following: (1) she chastised him for not supplying the O’Boyle Law Firm with

sufficient cases from CAFI; (2) she worked with another employee to reject

Chandler’s pitch to refer CAFI’s litigation to law firms besides the O’Boyle Law

Firm; (3) CAFI adopted a policy that permitted DeMartini—a non-lawyer—to

authorize public records requests and litigation; and (4) she demanded that

Chandler produce a “minimum of 25 lawsuits” per week for the O’Boyle Law

Firm.

                                          9
             Case: 17-14177     Date Filed: 11/21/2019    Page: 10 of 73


      After obtaining Chandler’s sworn statement, Sweetapple compared it to the

information he had already obtained through his own investigation and concluded

that Chandler’s account of CAFI’s “windfall scheme” was credible.

D.    RICO Civil Suit

      With all of this information in hand, the Town decided to take action. In

October 2014, the Town held a regular meeting of its Commission to consider

specific ways to thwart O’Boyle’s “malicious and frivolous lawsuits and public

records requests.” At the October 2014 meeting, the Town’s attorney, Joanne

O’Connor, advised the Commission that: (a) more than 1,500 public records

requests had been submitted to the Town since August 27, 2013; (b) the Town

believed that an overwhelming majority of those requests were submitted by

O’Boyle, one other prolific requester, or entities that they controlled; (c) these

requests resulted in 36 lawsuits against the Town; and (d) the requests had

“barraged” the small town staff and, since January 2014, the Town had spent

$370,000 in legal fees in defending those actions and responding to those requests.

      At the October 2014 meeting, Scott Morgan, the Town’s Mayor, explained

that the Town was considering filing a RICO action and retaining attorney Gerald

Richman and his law firm, Richman Greer, as special counsel. At the meeting,

Richman introduced himself, explaining to the Town that he was a past president

of the Florida bar and an active trial lawyer with experience in RICO lawsuits.

                                          10
             Case: 17-14177      Date Filed: 11/21/2019    Page: 11 of 73


Richman encouraged the Town to file a RICO action against the O’Boyle Law

Firm, CAFI, and certain individuals. Richman stated that the “best way to

counteract” O’Boyle’s operation was to “file a RICO action in federal court.”

Richman explained that the RICO action would seek injunctive relief and damages

against the O’Boyle Law Firm, CAFI, and the individuals involved.

      Mayor Morgan asked special counsel Richman about damages, and Richman

responded that a successful RICO action would provide for attorney’s fees and

damages related to the costs of defending the public records lawsuits. After

Richman discussed his fee arrangement, Thomas Stanley, a Town Commissioner,

asked Richman about other litigation costs. Richman explained that there would

be costs for depositions, interrogatories, and experts as the case progressed, but

initially the costs would be related to the complaint, service, and class certification.

Joan Orthwein, another Town Commissioner, asked special counsel Richman what

the overall cost of the RICO litigation would be, and Richman estimated that it

would cost between $20,000 and $25,000 in fees the first few months. Donna

White, also a Town Commissioner, asked Richman how long the RICO action

would last, but Richman did not speculate.

      Mayor Morgan stated that the Town “ha[d] suffered enough” by expending

funds, time, resources, and morale and was encountering “difficulties [with]

retaining and hiring employees as a result of the scandalously malicious and

                                           11
             Case: 17-14177     Date Filed: 11/21/2019    Page: 12 of 73


frivolous lawsuits and public records requests filed by . . . O’Boyle under related

entities.” The Mayor explained that the Town could “either take the approach of

defending these individual cases as they come in, and bleed to death by a thousand

cuts, or . . . take steps necessary to stop those cases by advancing this case.” The

Mayor commented that there was a “conspiracy . . . to advance actions that

essentially do nothing other than shake down municipal agencies and related

contractors for funds” and “all the talk of open public access . . . is nonsense.” He

explained that “by putting a stop to it with this RICO action, we then put a stop to

the individual lawsuits on the public records requests.” The Mayor was

“confident” that the RICO lawsuit would stop the individual lawsuits and public

records requests.

      Commissioner Orthwein responded, “I agree, because I don’t see an end just

defending one by one. I think we have to take it all as a group and go forward

because just defending is not doing anything. . . . I think it’s very important that we

just don’t bleed to death, we protect ourselves.”

      After the discussion, the Commission voted to retain Richman and his law

firm, Richman Greer, as special counsel to represent the Town and to commence

the civil lawsuit. Richman also contacted Wantman about whether it would join

the RICO lawsuit. Richman had previously represented Wantman in other matters,



                                          12
               Case: 17-14177       Date Filed: 11/21/2019        Page: 13 of 73


including a prior public records lawsuit involving CAFI. Based on discussions

with Richman, Wantman decided to join the Town in the RICO civil suit.

       On October 27, 2014, Sweetapple, as the Town’s special counsel, obtained

Chandler’s affidavit, which outlined the existence of O’Boyle’s “windfall scheme”

and DeMartini’s participation.

       In February 2015, attorney Richman filed a civil complaint on behalf of the

Town and Wantman against O’Boyle, CAFI, DeMartini, and others, alleging

violations of RICO, 18 U.S.C. §§ 1962(c), 1964(c).5 In their complaint filed in

federal district court, the Town and Wantman, as named plaintiffs on behalf of a

putative class, alleged that the defendants (1) filed large numbers of frivolous

public records requests, which were often intentionally inconspicuous, (2) then

filed lawsuits when the requests were not addressed on time or otherwise, and

(3) then extorted their victims by demanding settlements, including payment of

their allegedly incurred attorney’s fees and costs, or face protracted litigation and

additional frivolous public records requests and lawsuits. The complaint alleged

the defendants’ pattern of frivolous public records requests and frivolous lawsuits

was extortionate under the Hobbs Act, 18 U.S.C. § 1951. The complaint also



       5
         Before and after filing the RICO suit in federal court, the Town also filed counterclaims
naming DeMartini and others as third-party defendants in eight pending state court actions that
had been brought against the Town by O’Boyle and others alleging violations of Florida’s public
records law.
                                                 13
             Case: 17-14177     Date Filed: 11/21/2019    Page: 14 of 73


alleged that DeMartini was the self-appointed “key employee” for all of O’Boyle’s

companies, and that she “direct[ed] the flow of litigation” and “call[ed] the shots.”

      Upon motion to dismiss by the defendants, the federal district court

dismissed the Town and Wantman’s class action RICO complaint for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). The district court

concluded that the defendants’ filing lawsuits, or even threatening to sue, did not

constitute a predicate act under RICO. In so ruling, the district court relied on

Eleventh Circuit precedent in Raney v. Allstate Ins. Co., 370 F.3d 1086, 1087–88

(11th Cir. 2004) (holding that the filing of a lawsuit did not state a claim for

extortion as a predicate act under RICO), and United States v. Pendergraft, 297

F.3d 1198, 1207 (11th Cir. 2002) (holding that neither the threat to litigate nor the

fabrication of evidence behind the threat of a lawsuit made the action “wrongful”

within the meaning of the Hobbs Act, and, thus, could not be a predicate act under

RICO).

      On appeal, the Town and Wantman attempted to distinguish our above

precedent based on CAFI’s thousands of abusive public records requests, the large

volume of lawsuits actually filed or threatened to be filed, and the systematic use

of those lawsuits as part of the O’Boyle-led scheme to defraud with the intent to

deceive. Gulf Stream, 654 F. App’x at 444. This Court assumed that the

defendants had “engaged in a pattern of frivolous litigation activity while abusing,

                                          14
             Case: 17-14177      Date Filed: 11/21/2019    Page: 15 of 73


on a grand scale, their statutory right to request public documents from the

government.” Id. Ultimately, however, this Court affirmed the district court’s

dismissal of the Town and Wantman’s complaint. Id. at 445. We stressed that the

law encourages citizens to use the courts to redress wrongs and enforce rights,

including to resolve public records disputes. Id. at 443–44. Moreover, citizens

have a constitutional right to petition the government for redress under the First

Amendment. Id. This Court concluded that, regardless of the scope and scale of

the public records litigation, the courts are equipped with procedures to deal with

parties who file frivolous litigation. Id. Therefore, this Court determined that a

threat to file litigation against the government does not trigger liability under the

Hobbs Act. Id. at 443. Nonetheless, this Court characterized the activities of

CAFI, O’Boyle, and the O’Boyle Law Firm as “troubling.” Id. at 441.

      Meanwhile, Mayor Morgan sent a letter to town residents regarding the

Town’s operating budget, including a planned increase in the Town’s budget for

legal fees. After describing the status of the RICO civil lawsuit, Mayor Morgan

said, “I have stated numerous times that if the litigants will discontinue their

lawsuits, I will recommend discontinuing our RICO action.” And when the Town

lost on appeal, Mayor Morgan conceded during a public hearing held in July 2016

that the Town’s RICO suit was “new to the law.” In filing the RICO suit, the

Town knew that it “would either prevail or expose the case.” But “something had

                                          15
               Case: 17-14177       Date Filed: 11/21/2019       Page: 16 of 73


to be done to try to stop the public record lawsuits that at that time numbered 53

against the Town.” Mayor Morgan also reported that the Town had not had a

public records lawsuit since the RICO action was filed.

E.     DeMartini’s § 1983 Retaliation Case

       Approximately two months after this Court affirmed the district court’s

dismissal of the Town and Wantman’s RICO civil action, DeMartini filed the

instant § 1983 action against them. In relevant part, DeMartini’s amended

complaint alleged that the Town and Wantman’s RICO lawsuit constituted

unlawful retaliation against her. Her amended complaint contained: (1) a First

Amendment retaliation claim under § 1983 against the Town; and (2) a malicious

prosecution claim under Florida law against Wantman.6

       As to her § 1983 First Amendment retaliation claim, DeMartini alleged that

the speakers at the Town’s October 2014 Commission meeting made clear that the

Town was not concerned with the merits of its RICO lawsuit or its likelihood of

success. Rather, the Town’s sole motivation in voting for the RICO lawsuit was to

stop CAFI’s filing of public records lawsuits. DeMartini noted that, after this

Court affirmed the dismissal of the Town’s RICO complaint, Mayor Morgan


       6
        DeMartini’s amended complaint also alleged Florida malicious prosecution claims
against Richman and his law firm Richman Greer and slander per se claims against Sweetapple
and Richman. The district court granted summary judgment for these defendants. On appeal,
DeMartini does not raise these claims against these defendants, and, therefore, we do not address
them.
                                                16
             Case: 17-14177     Date Filed: 11/21/2019    Page: 17 of 73


admitted at a July 2016 Commission meeting that the Town’s RICO lawsuit served

its purpose because new public records lawsuits had not been filed, which “was

exactly what we tried to accomplish.”

      DeMartini contended that she engaged in speech that was constitutionally

protected by associating with CAFI, which had filed the multiple public records

lawsuits against the Town. DeMartini alleged that: (1) the filing of these public

records lawsuits against the Town, at her direction, constituted constitutionally

protected activity; (2) the Town retaliated against her protected activity by filing

the RICO lawsuit; and (3) the Town’s retaliatory conduct adversely affected her

protected activity and caused her to incur substantial damages, primarily due to the

loss of her employment.

      As to her Florida malicious prosecution claim against Wantman, DeMartini

alleged that Wantman disliked her petitioning the government by using Florida’s

public records law and weaponized the RICO suit as a means to punish her for that

expression. She claimed that Wantman sued her without having any evidence that

she had any involvement or participation in the extortionate scheme alleged in the

RICO complaint.

      The district court denied the defendants’ motions to dismiss. Later, the

defendants moved for summary judgment on all claims and DeMartini filed a

cross-motion for partial summary judgment against Wantman. The district court

                                          17
                 Case: 17-14177     Date Filed: 11/21/2019      Page: 18 of 73


granted the defendants’ motions for summary judgment and denied DeMartini’s

cross-motion against Wantman. The district court concluded the defendants had

probable cause to initiate a civil RICO lawsuit which precluded plaintiff’s § 1983

First Amendment retaliation claim and her Florida malicious prosecution claim.

DeMartini timely appealed. 7

     II.       SECTION 1983 FIRST AMENDMENT RETALIATION CLAIM

A.         First Amendment

           “A constitutional claim brought pursuant to § 1983 must begin with the

identification of a specific constitutional right that has allegedly been infringed.”

Paez v. Mulvey, 915 F.3d 1276, 1285 (11th Cir. 2019). Plaintiff DeMartini alleges

that the defendants violated her First Amendment rights—to make public records

requests and to bring lawsuits—by filing the RICO civil action against her in

retaliation for her exercising those First Amendment rights.

           The First Amendment provides that “Congress shall make no

law . . . abridging the freedom of speech, or . . . the right . . . to petition the

government for a redress of grievances.” U.S. Const. Amend. I. The Amendment



         We review a grant of summary judgment de novo and apply the same legal standards
           7

that governed the district court’s decision. Ave. CLO Fund, Ltd. v. Bank of Am., N.A., 723 F.3d
1287, 1293 (11th Cir. 2013). Summary judgment is appropriate only “if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). Also, we may affirm for any reason supported by the
record, even if not relied upon by the district court. United States v. Al-Arian, 514 F.3d 1184,
1189 (11th Cir. 2008).
                                                  18
             Case: 17-14177     Date Filed: 11/21/2019    Page: 19 of 73


protects “not only the affirmative right to speak, but also the right to be free from

retaliation by a public official for the exercise of that right.” Suarez Corp. Indus. v.

McGraw, 202 F.3d 676, 685 (4th Cir. 2000). “The First Amendment right to

petition the government for a redress of grievances includes a right of access to the

courts.” Bank of Jackson Cty. v. Cherry, 980 F.2d 1362, 1370 (11th Cir. 1993);

see Cal. Motor Transp. Co., v. Trucking Unlimited, 404 U.S. 508, 510, 92 S. Ct.

609, 612 (1972) (stating “[t]he right of access to the courts is indeed but one aspect

of the right of petition”). The right to petition the government for a redress of

grievances is “one of the most precious of the liberties safeguarded by the Bill of

Rights,” and is “high in the hierarchy of First Amendment values.” Lozman v.

City of Riviera Beach, Fla., 585 U.S. __, __, 138 S. Ct. 1945, 1954–55 (2018)

(internal quotation marks omitted) (quoting BE & K Const. Co., v. NLRB, 536

U.S. 516, 524, 122 S. Ct. 2390, 2395 (2002)); see also Connick v. Myers, 461 U.S.

138, 145, 103 S. Ct. 1684, 1689 (1983). The right to petition the government for

redress of grievances is such a fundamental right as to be “implied by ‘[t]he very

idea of a government, republican in form.”’ BE & K Const., 536 U.S. at 524–25,

122 S. Ct. at 2396 (quoting United States v. Cruikshank, 92 U.S. 542, 552 (1875)).

In short, a citizen’s public records requests and lawsuits against the government

can clearly constitute protected First Amendment activity.



                                          19
               Case: 17-14177       Date Filed: 11/21/2019       Page: 20 of 73


B.     Elements of Retaliation Claim

       To state a § 1983 First Amendment retaliation claim, a plaintiff generally

must show: (1) she engaged in constitutionally protected speech, such as her right

to petition the government for redress; (2) the defendant’s retaliatory conduct

adversely affected that protected speech and right to petition; and (3) a causal

connection exists between the defendant’s retaliatory conduct and the adverse

effect on the plaintiff’s speech and right to petition. Bennett v. Hendrix, 423 F.3d

1247, 1250 (11th Cir. 2005). 8

       In § 1983 First Amendment retaliation cases, the Supreme Court has

recognized that retaliatory animus by a governmental actor is a subjective

condition that is “easy to allege and hard to disprove.” See Nieves v. Bartlett, 587

U.S. __, __, 139 S. Ct. 1715, 1725 (2019) (internal quotation marks omitted)

(quoting Crawford-El v. Britton, 523 U.S. 574, 585, 118 S. Ct. 1584, 1590 (1998));

see also Hartman v. Moore, 547 U.S. 250, 257, 126 S. Ct. 1695, 1702 (2006) (The

defendant inspectors argue that “a plaintiff can afflict a public officer with

disruption and expense by alleging nothing more, in practical terms, than action




       8
         When reviewing an official’s retaliatory conduct for adverse effect on protected speech,
we consider whether the Town’s alleged retaliatory conduct “would likely deter a person of
ordinary firmness from the exercise of First Amendment rights.” Bailey v. Wheeler, 843 F.3d
473, 481 (11th Cir. 2016). However, we have acknowledged that special concerns arise when an
official’s “own First Amendment rights are implicated” in the commission of an alleged
constitutional tort. Dixon v. Burke Cty., 303 F.3d 1271, 1275 (11th Cir. 2002).
                                                20
             Case: 17-14177     Date Filed: 11/21/2019    Page: 21 of 73


with a retaliatory animus, a subjective condition too easy to claim and too hard to

defend against.”). For this reason, courts have identified two general approaches to

retaliation claims against governmental actors, with the particular approach chosen

dependent on the type of alleged retaliation at issue. One approach, typically used

when a governmental employee claims that he was fired because he engaged in

First Amendment activity, looks to whether the defendant governmental

employer’s retaliatory motivation was the but-for cause of the adverse employment

decision. If not—that is, if the defendant would have taken the same action had

there not also been a retaliatory animus motivating that conduct—then the

defendant is not liable. Mt. Healthy City School Dist. Bd. of Educ. v. Doyle, 429

U.S. 274, 285–87, 97 S. Ct. 568, 575–76 (1977); see Lozman, 585 U.S. at __, 138

S. Ct. at 1955.

      The second approach—taken when the governmental defendant has utilized

the legal system to arrest or prosecute the plaintiff—has been to require the

plaintiff to plead and prove an absence of probable cause as to the challenged

retaliatory arrest or prosecution in order to establish the causation link between the

defendant’s retaliatory animus and the plaintiff’s injury. Nieves, 587 U.S. at __,

139 S. Ct. at 1726; Hartman, 547 U.S. at 260–61, 265–66, 126 S. Ct. at 1704,

1706–07.



                                          21
             Case: 17-14177     Date Filed: 11/21/2019   Page: 22 of 73


      These four major Supreme Court precedents—Mt. Healthy, Hartman,

Lozman, and Nieves—expand upon the causal connection requirement in First

Amendment retaliation cases and are necessary background to our ultimate

conclusion. We start with the First Amendment retaliation decisions in Mt.

Healthy and Hartman.

C.    1977 Mt. Healthy: “But-For” Test When Retaliatory Employment
      Actions are Alleged

      Mt. Healthy involved a government employer’s discharge of a public

employee. Mt. Healthy, 429 U.S. at 276, 97 S. Ct. at 570. Specifically, in Mt.

Healthy, a city board of education (the “school board”) decided not to rehire an

untenured school teacher after various incidents indicating unprofessional

demeanor. Id. at 281–83, 97 S. Ct. at 573–74. One incident was a telephone call

the teacher made to a local radio station to report on a new school policy. Id. at

282, 95 S. Ct. at 573. The plaintiff teacher sued the school board, claiming that the

board’s refusal to renew his employment contract violated his First Amendment

rights. Id. at 276, 97 S. Ct. at 570. Because the school board did not suggest that

the teacher violated any established policy in making the call, the Supreme Court

accepted a finding by the district court that the call was protected speech under the

First Amendment. Id. at 284, 97 S. Ct. at 574.




                                         22
              Case: 17-14177     Date Filed: 11/21/2019     Page: 23 of 73


      In Mt. Healthy, the Supreme Court went on to hold, however, that since the

other incidents, standing alone, would have justified the plaintiff teacher’s

dismissal, relief could not be granted to the teacher if the school board could show

that the discharge would have been ordered even without reference to the teacher’s

protected speech. Id. at 285–87, 97 S. Ct. at 575–76. In terms of precepts in the

law of torts, the Supreme Court held that even if retaliation might have been a

“substantial factor” or a “motivating factor” for the board’s decision not to rehire

the plaintiff, still there was no liability unless the alleged constitutional violation

was a but-for cause of the employment termination. See id.

      After a bench trial, the district court awarded reinstatement with backpay to

the plaintiff teacher. Id. at 276, 97 S. Ct. at 570. The Supreme Court vacated the

district court’s favorable judgment for the plaintiff teacher because, as to causation,

the district court should have gone on to determine whether the school board had

shown that “it would have reached the same decision as to [the plaintiff’s]

reemployment even in the absence of the [plaintiff’s] protected [speech].” Id. at

285–87, 97 S. Ct. at 575–76. Although the plaintiff had shown that his conduct

(the call) was protected speech and that his conduct was a substantial or motivating

factor in the school board’s decision not to rehire him, the school board was not

liable if it showed it would have reached the same decision in the absence of the

plaintiff’s protected speech. See id.

                                           23
             Case: 17-14177      Date Filed: 11/21/2019    Page: 24 of 73


D.    2006 Hartman: First Amendment—Retaliatory Criminal Prosecution
      Claims Require the Absence of Probable Cause

      After adopting the “but for” test when a public employee alleges retaliation

by the governmental employer based on the employee’s protected First

Amendment activity, the Supreme Court addressed the test that should apply when

a citizen alleges that he or she has been criminally prosecuted in retaliation for

First Amendment activity. In Hartman, the Supreme Court recognized the

importance that the existence of probable cause plays in assessing causation in a

retaliatory prosecution claim and held that a viable retaliatory prosecution claim

requires the plaintiff to plead and prove the absence of probable cause. Hartman,

547 U.S. at 252, 265–66, 126 S. Ct. at 1699, 1707. The Supreme Court’s analysis

in reaching that holding is instructive.

      The plaintiff in Hartman engaged in an extensive lobbying campaign

opposing a particular postal service policy. Id. at 252–53, 126 S. Ct. at 1699–

1700. The Postal Service criminally prosecuted the plaintiff for violating federal

statutes in that lobbying. Id. at 253–54, 126 S. Ct. at 1700. After being acquitted,

the plaintiff filed a § 1983 suit against the prosecutor and five postal inspectors,

alleging that they violated his First Amendment rights when they instigated his

criminal prosecution in retaliation for his criticisms of the Postal Service. Id. at

254, 126 S. Ct. at 1700.


                                           24
               Case: 17-14177        Date Filed: 11/21/2019       Page: 25 of 73


       In Hartman, the Supreme Court held that, to establish the causal connection

required for a § 1983 First Amendment retaliation claim predicated on a retaliatory

criminal prosecution, a plaintiff must plead and prove more than the subjective

retaliatory animus of a government official and a plaintiff’s subsequent injury; the

plaintiff must also plead and prove the absence of probable cause for the

underlying retaliatory criminal prosecution. Id. at 260–61, 265–66, 126 S. Ct. at

1704, 1706–07.9

       In reaching this conclusion, the Supreme Court reasoned that when the

claimed retaliation for protected First Amendment conduct is a criminal charge, a

constitutional tort action for retaliation will differ in two ways from the standard

First Amendment retaliation claim, such as a public employee’s claim that he was

fired for criticizing the government. Id. at 260, 126 S. Ct. at 1704. What is

different about a criminal prosecution case is that: (1) “the requisite causation

between the defendant’s retaliatory animus and the plaintiff’s injury is usually

more complex than it is in other retaliation cases, and the need to show this more

complex connection supports a requirement that no probable cause be alleged and

       9
         Prior to Hartman, both this Court and the Fifth Circuit had already held that the presence
of probable cause defeats a § 1983 First Amendment claim for retaliatory criminal prosecution.
See Wood v. Kesler, 323 F.3d 872, 882–883 (11th Cir. 2003) (concluding a plaintiff’s § 1983
claim for retaliatory criminal prosecution in violation of the First Amendment is “defeated by the
existence of probable cause”); Keenan v. Tejeda, 290 F.3d 252, 260 (5th Cir. 2002) (noting that
“retaliatory criminal prosecutions in violation of the First Amendment are actionable only if a
plaintiff can also prove the common-law elements of malicious prosecution, including the
absence of probable cause to prosecute”).
                                                 25
               Case: 17-14177       Date Filed: 11/21/2019      Page: 26 of 73


proven”; and (2) “there will always be a distinct body of highly valuable

circumstantial evidence available and apt to prove or disprove retaliatory

causation, namely evidence showing whether there was or was not probable cause

to bring the criminal charge.” Id. at 261, 126 S. Ct. at 1704.

       As to causation, the Supreme Court in Hartman explained that in retaliatory

criminal prosecutions, the causal connection is more complex because it “is not

merely between the retaliatory animus of one person and that person’s own

injurious action, but between the retaliatory animus of one person [the postal

inspector] and the action of another [the prosecutor].” Id. at 262, 126 S. Ct. at

1705. The Supreme Court also emphasized that “to the factual difficulty of

divining the influence of an investigator or other law enforcement officer upon the

prosecutor’s mind, there is an added legal obstacle in the longstanding presumption

of regularity accorded to prosecutorial decisionmaking.” Id. at 263, 126 S. Ct. at

1705. The Supreme Court concluded that the absence of probable cause was

needed to “bridge the gap between the nonprosecuting government agent’s [the

postal inspector] motive and the prosecutor’s action, and to address the

presumption of prosecutorial regularity.” Id. at 263, 126 S. Ct. at 1706.10 Thus,


       10
         The Supreme Court contrasted the dual actors in retaliatory criminal prosecution cases
with “the requisite causation in ordinary retaliation claims, where the government agent
allegedly harboring the animus is also the individual allegedly taking the adverse action.”
Hartman, 547 U.S. at 259, 126 S. Ct. at 1703.

                                               26
               Case: 17-14177       Date Filed: 11/21/2019       Page: 27 of 73


even when a government officer’s retaliatory animus is clear, it “does not

necessarily show that the [officer] induced the action of a prosecutor who would

not have pressed charges otherwise.” Id. at 263, 126 S. Ct. at 1705.

       Ultimately, the Supreme Court in Hartman concluded: “Because showing an

absence of probable cause will have high probative force, and can be made

mandatory with little or no added cost,11 it makes sense to require such a showing

as an element of a plaintiff’s case, and we hold that it must be pleaded and

proven.” Id. at 265–66, 126 S. Ct. at 1707. Under Hartman, if there is probable

cause for the underlying criminal prosecution, then the § 1983 First Amendment

retaliatory criminal prosecution case ends as a matter of law. See id. The Supreme

Court, in effect, imposed an “‘objective’ fact requirement” on the plaintiff—to

plead and prove the absence of probable cause—in order to prove the chain of

causation from animus to injury. See id. at 258, 265–66, 126 S. Ct. at 1702, 1707.

E.     2018 Lozman: Holding That, Given the Unique Facts of the Case, the
       Existence of Probable Cause Did Not Bar Lozman’s First Amendment
       Retaliatory Arrest Claim

       More recently, in Lozman, the Supreme Court examined whether the

existence of probable cause will also defeat a § 1983 First Amendment claim for



       11
         The Supreme Court found the plaintiff’s duty to plead and prove the absence of
probable cause would essentially be “cost free” because the issue of probable cause will be “an
evidentiary issue in practically all such cases.” Hartman, 547 U.S. at 265, 126 S. Ct. at 1707.

                                               27
               Case: 17-14177        Date Filed: 11/21/2019        Page: 28 of 73


retaliatory arrest.12 Lozman, 585 U.S. at __, __, 138 S. Ct. at 1951, 1955.

Although granting certiorari on that broad question, ultimately the Supreme Court

itself limited its Lozman decision to the particular facts in that case. Id. at __, 138

S. Ct. at 1955.

       The Court first reviewed its own prior decisions in both Mt. Healthy and

Hartman and its prior stated reasons for them. See id. at __, 138 S. Ct. at 1952–53.

After doing so, the Court concluded that “[o]n facts like these, Mt. Healthy

provides the correct standard for assessing a retaliatory arrest” and plaintiff

“Lozman need not prove the absence of probable cause to maintain a claim of

retaliatory arrest against the City.” Id. at __, 138 S. Ct. at 1955. The Supreme

Court cautioned, however: “The Court need not, and does not, address the elements

required to prove a retaliatory arrest claim in other contexts.” Id. The Supreme

Court added “whether in a retaliatory arrest case the Hartman approach should

apply, thus barring a suit where probable cause exists, or, on the other hand, the

inquiry should be governed only by Mt. Healthy is a determination that must await

a different case.” Id. at __, 138 S. Ct. at 1954. The Court explained the reason




       12
         Previously in 2012, the Supreme Court granted certiorari on the question “whether a
First Amendment retaliatory arrest claim may lie despite the presence of probable cause to
support the arrest,” but the Supreme Court declined to address that question in that earlier case.
See Reichle v. Howards, 566 U.S. 658, 663, 132 S. Ct. 2088, 2093 (2012).
                                               28
              Case: 17-14177     Date Filed: 11/21/2019   Page: 29 of 73


was that “Lozman’s claim is far afield from the typical retaliatory arrest claim” and

“the mine run of arrests.” Id.

      Because the “unique” facts in Lozman drove that decision, we detail them.

See id. In Lozman, the plaintiff Lozman had filed a previous civil lawsuit

contending that the City violated the state’s open-meetings laws. Id. at __, 138

S. Ct. at 1949. In June 2006, the City Council held a meeting at which

Councilmember Wade suggested the City use its resources to “intimidate”

Lozman, who had filed the open-meeting lawsuit. Id. A different Councilmember

asked whether there was “a consensus of what Ms. Wade [was] saying” and others

responded in the affirmative. Id. Lozman alleged this formed an official plan to

retaliate against him. Id. On the other hand, the City maintained that the only

consensus reached during the meeting was to invest the money and resources

necessary to prevail in the litigation against it. Id.

      Five months later, in November 2006, plaintiff Lozman came to a City

council meeting and gave remarks about the recent arrest of a former county

official. Id. When Councilmember Wade directed Lozman to stop, he continued

speaking, this time about the arrest of a former city official in West Palm Beach.

Id. Councilmember Wade directed a police officer to “carry him out”—i.e., arrest

him. Id. at __, 138 S. Ct. at 1949–50. Before the Supreme Court, there was no



                                           29
             Case: 17-14177      Date Filed: 11/21/2019    Page: 30 of 73


dispute that the officer had probable cause to arrest the plaintiff for interrupting the

meeting. Id. at __, 138 S. Ct. at 1951.

      Nonetheless, plaintiff Lozman alleged that the high-level City policymakers

in advance of the meeting had devised a retaliatory plan to arrest him because of

his open-meetings lawsuit against the City and prior public criticism of public

officials. Id. Pursuant to that alleged official policy, when Lozman spoke up at the

next council meeting, Councilmember Wade directed police officers to arrest him.

Id. at __, 138 S. Ct. at 1949–50. After a 19-day trial, the jury returned a verdict for

the City on all claims. Id. at 1950.

      During the trial, the district court charged the jury that plaintiff Lozman

must “prove that the arresting officer was himself motivated by impermissible

animus against Lozman’s protected speech and that the officer lacked probable

cause to make the arrest.” Id. The district court “allowed the jury to decide

whether there was probable cause to arrest [Lozman] for the public-disturbance

offense.” Id. On appeal, this Court affirmed the verdict for the City because the

existence of probable cause defeated Lozman’s First Amendment retaliatory arrest

claim. Id. We also assumed that the district court erred in instructing the jury that

the officer, rather than the City, must have harbored retaliatory animus. However,

we concluded that error was harmless given that the jury had found the officer had

probable cause for the arrest. Id. The Supreme Court granted certiorari on the

                                           30
              Case: 17-14177    Date Filed: 11/21/2019    Page: 31 of 73


question of “whether the existence of probable cause defeats a First Amendment

claim for a retaliatory arrest.” Id. at __, 138 S. Ct. at 1950–51.

      For purposes of its discussion, the Supreme Court assumed Lozman’s “arrest

was taken pursuant to an official city policy,” but added “whether there was such a

policy and what its content may have been are issues not decided here.” Id. at __,

138 S. Ct. at 1951. Even though there was probable cause for Lozman’s arrest, the

Court ultimately concluded that the “unique” facts of the case warranted allowing

Lozman to proceed on his claim that the City had engaged in an “official” policy of

retaliation against him based on his First Amendment activity. Id. at __, 138 S. Ct.

at 1954–55.

      Explaining its reasoning, the Court identified five considerations that

justified allowing Lozman’s First Amendment retaliation claim to proceed even

though there was probable cause for his arrest. Id. at __, 138 S. Ct. at 1949, 1954–

55. Those five considerations were: (1) plaintiff Lozman had alleged “more

governmental action than simply an [officer’s] arrest” because he claimed that the

City “itself retaliated against him pursuant to an ‘official municipal policy’ of

intimidation”; (2) the plaintiff had alleged that the City’s retaliation plan was

“premeditated” and formed months earlier (before the arrest); (3) the plaintiff had

“objective evidence” of a policy motivated by retaliation, as he had a transcript of a

closed-door meeting where a Councilmember stated that the City should use its

                                          31
             Case: 17-14177      Date Filed: 11/21/2019    Page: 32 of 73


resources to “intimidate” Lozman and others who filed lawsuits against the City;

(4) there was less of a concern about the causation problem and opening the

floodgates of frivolous retaliation claims because the City’s official policy of

retaliation was formed months earlier, there was little relation between the

“protected speech that prompted the retaliatory policy and the criminal offense

(public disturbance) for which the arrest was made,” and “it was unlikely that the

connection between the alleged animus and injury will be weakened by an

official’s legitimate consideration of speech”; and (5) the plaintiff’s speech—the

right to petition—was “one of the most precious of the liberties safeguarded by the

Bill of Rights” and was “high in the hierarchy of First Amendment values.” Id.

      Although holding that plaintiff Lozman could sue for retaliatory arrest “[o]n

facts like these,” the Supreme Court emphasized that its holding was limited to the

alleged facts of Lozman’s case and cautioned that it was not deciding whether, as a

general matter, the causation standard in Mt. Healthy or the lack-of-probable-cause

element in Hartman applied to retaliatory arrest claims. Id. at __, 138 S. Ct. at

1954–55. The Supreme Court also left it to this Court on remand to decide

whether Lozman “is ultimately entitled to relief or even a new trial.” Id. at __, 138

S. Ct. at 1955. Because the Supreme Court had only assumed that there was an

official retaliatory policy and that the arrest was taken pursuant to that official city



                                           32
             Case: 17-14177     Date Filed: 11/21/2019    Page: 33 of 73


policy, the Supreme Court stated that on remand, among other matters, this Court

may wish to consider:

      (1) whether any reasonable juror could find that the City actually
      formed a retaliatory policy to intimidate Lozman during its June 2006
      closed-door session; (2) whether any reasonable juror could find that
      the November 2006 arrest constituted an official act by the City; and
      (3) whether, under Mt. Healthy, the City has proved that it would have
      arrested Lozman regardless of any retaliatory animus—for example, if
      Lozman’s conduct during prior city council meetings had also violated
      valid rules as to proper subjects of discussion, thus explaining his arrest
      here.
Id.

F.    2019 Nieves: First Amendment Retaliatory Arrest Claims Generally
      Require the Absence of Probable Cause

      Shortly after Lozman, the Supreme Court had an opportunity to decide the

question that it had left open in that case: which standard, the Mt. Healthy standard

or the Hartman standard, should govern a § 1983 First Amendment retaliatory

arrest case. In this case, Nieves, the Court opted for the Hartman test: the presence

of probable cause will typically invalidate a First Amendment retaliatory arrest

claim. Nieves, 587 U.S. at __, __, 139 S. Ct. at 1723–24, 1726. The Court

explained that because, generally speaking, “retaliatory arrest claims involve [the

same] causal complexities akin to those” in Hartman, which concerned a First

Amendment claim based on a retaliatory criminal prosecution, likewise “[t]he

presence of probable cause should generally defeat a First Amendment retaliatory

arrest claim.” Id.
                                          33
             Case: 17-14177     Date Filed: 11/21/2019    Page: 34 of 73


      In Nieves, plaintiff Bartlett was arrested by two police officers, Luis Nieves

and Bryce Weight, for disorderly conduct and resisting arrest during a rowdy

winter sports festival held in Alaska. Id. at __, 139 S. Ct. at 1720–21. According

to Officer Nieves, he was speaking with a group of festival attendees when a

seemingly intoxicated Bartlett started shouting at the attendees not to talk to the

police. Id. at __, 139 S. Ct. at 1720. When Officer Nieves approached him,

Bartlett yelled at Officer Nieves to leave. Id. Rather than escalate the situation,

Officer Nieves left. Id. Bartlett disputed that account, claiming that he was not

drunk and did not yell at Officer Nieves. Id.

      Officer Weight stated that, several minutes later, Bartlett approached him in

an aggressive manner while Officer Weight was questioning a minor about

underaged drinking, stood between Officer Weight and the minor, and yelled with

slurred speech that Officer Weight should not speak with the minor. Id. When

Bartlett stepped toward him, Officer Weight pushed Bartlett back. Id. Officer

Nieves saw the confrontation and initiated Bartlett’s arrest. Id. at __, 139 S. Ct. at

1720–21. When Bartlett was slow to comply, the officers forced him to the ground

and threatened to tase him. Id. at __, 139 S. Ct. at 1721. Bartlett denied being

aggressive and claimed that he stood close to Officer Weight in order to speak over

the music and was slow to comply because he did not want to aggravate a back

injury. Id. After being handcuffed, Bartlett claimed that Officer Nieves said: “Bet

                                          34
             Case: 17-14177      Date Filed: 11/21/2019    Page: 35 of 73


you wish you would have talked to me now.” Id. (alteration accepted). The

officers then took Bartlett to a holding tent and charged him with disorderly

conduct and resisting arrest. Id. After a few hours, Bartlett was released from

custody, and the state later dismissed the criminal charges against him. Id.

      Subsequently, in a § 1983 action, Plaintiff Bartlett sued the officers for

violation of his First Amendment rights by arresting him in retaliation for his

speech—his refusal to speak with Officer Nieves earlier in the evening and his

intervention in Officer Weight’s discussion with the minor. Id. The officers stated

that they arrested Bartlett because he interfered with an investigation and initiated

a physical confrontation with Officer Weight. Id. The district court granted

summary judgment to the officers because (1) “the officers had probable cause to

arrest Bartlett,” and (2) “the existence of probable cause precluded Bartlett’s First

Amendment retaliatory arrest claim.” Id. The Ninth Circuit disagreed, holding

that Bartlett had presented enough evidence that his speech was a “but-for cause”

of the arrest. Bartlett v. Nieves, 712 F. App’x 613, 616 (9th Cir. 2017)

(unpublished).

      In Nieves, the Supreme Court reversed the Ninth Circuit and held “[b]ecause

there was probable cause to arrest Bartlett, his retaliatory arrest claim fails as a

matter of law.” Nieves, 587 U.S. at __, 139 S. Ct. at 1728. The Court

acknowledged that retaliatory arrests cases do not present a “presumption of

                                           35
             Case: 17-14177      Date Filed: 11/21/2019    Page: 36 of 73


prosecutorial regularity” or “multiple government actors,” which are factors that

are found in retaliatory prosecution cases and support a probable cause standard.

Id. at __, 139 S. Ct. at 1724. Nonetheless, the Court concluded that, like in

retaliatory prosecution cases, the causal inquiry in retaliatory arrests cases is

complex because “protected speech is often a ‘wholly legitimate consideration’ for

officers when deciding whether to make an arrest.” Id. at __, 193 S. Ct. at 1723–

24. Thus, the Court concluded that “[t]he plaintiff pressing a retaliatory arrest

claim must plead and prove the absence of probable cause for the arrest.” Id.

      In addition, the Supreme Court in Nieves reasoned that, “‘[l]ike retaliatory

prosecution cases, evidence of the presence or absence of probable cause for the

arrest will be available in virtually every retaliatory arrest case.’” Id. at __, 139

S. Ct. at 1724 (quoting Reichle, 566 U.S. at 668, 132 S. Ct. at 2095). “And

because probable cause speaks to the objective reasonableness of an arrest, its

absence will—as in retaliatory prosecution cases—generally provide weighty

evidence that the officer’s animus caused the arrest, whereas the presence of

probable cause will suggest the opposite.” Id. (internal citation omitted).

      The Supreme Court therefore concluded that “[t]he presence of probable

cause should generally defeat a First Amendment retaliatory arrest claim.” Id. at

__, 139 S. Ct. at 1726. On the other hand, the Supreme Court also instructed that if

the plaintiff demonstrates the absence of probable cause, “the Mt. Healthy test

                                           36
              Case: 17-14177       Date Filed: 11/21/2019      Page: 37 of 73


governs: The plaintiff must show that the retaliation was a substantial or

motivating factor behind the arrest, and, if that showing is made, the defendant can

prevail only by showing that the arrest would have been initiated without respect to

retaliation.” Id. at __, 139 S. Ct. at 1725 (internal citations, alterations, and

quotation marks omitted).

       Examining specifically the arrest of the plaintiff Bartlett, the Supreme Court

in Nieves concluded that, “[b]ecause there was probable cause to arrest [plaintiff]

Bartlett, his retaliatory arrest claim fails as a matter of law.” Id. at __, 139 S. Ct. at

1728. In reaching this conclusion, the Supreme Court examined the two “common

law torts that provide the closest analogy to retaliatory arrest claims”: false

imprisonment and malicious prosecution. Id. at __, 139 S. Ct. at 1726 (internal

quotation marks omitted). Although the parties disputed which tort was the better

analog, the Supreme Court concluded that both common law torts suggested the

same result, which is that a plaintiff must show the absence of probable cause. Id.

The Supreme Court explained that “[i]t has long been settled law that malicious

prosecution requires proving the want of probable cause.” Id. (internal quotation

marks omitted). And for a false imprisonment claim, “the presence of probable

cause was generally a complete defense for peace officers.” Id.13 Relying in part


       13
         “At common law, peace officers were privileged to make warrantless arrests based on
probable cause of the commission of a felony or certain misdemeanors.” Nieves, 587 U.S. at __,
139 S. Ct. at 1726. “Although the exact scope of the privilege varied somewhat depending on
                                              37
                Case: 17-14177        Date Filed: 11/21/2019        Page: 38 of 73


on these two common law analogs, the Supreme Court held the defendant officers

were entitled to summary judgment on plaintiff Bartlett’s § 1983 First Amendment

claims for retaliatory arrest because there was probable cause to arrest him. Id. at

__, 139 S. Ct. at 1726–28.

       One final observation about Nieves. Although probable cause defeated

plaintiff Bartlett’s retaliatory arrest claim, the Supreme Court issued a caveat,

albeit in dicta, about that holding. The Supreme Court explained that, although

probable cause generally defeats a retaliatory arrest claim, “a narrow qualification

is warranted for circumstances where officers have probable cause to make arrests,

but typically exercise their discretion not to do so.” Id. at __, 139 S. Ct. at 1727. 14

In those types of cases, “an unyielding requirement to show the absence of

probable cause could pose a risk that some police officers may exploit the arrest

power as a means of suppressing speech.” Id. (internal quotation marks omitted).

       Therefore, in Nieves the Supreme Court carved out a narrow exception to



the jurisdiction, the consistent rule was that officers were not liable for arrests they were
privileged to make based on probable cause.” Id. at __, 139 S. Ct. at 1727.

       14
          The Supreme Court noted that given the present power of police officers to make
warrantless arrests for misdemeanors for even very minor offenses, such as jaywalking, the
existence of probable cause for an arrest on such an offense would do little to disprove that a
retaliatory motive prompted the arrest for an arrestee who had, for example, vocally complained
about police conduct. Nieves, 587 U.S. at __, 139 S. Ct. at 1727. In such a circumstance, the
no-probable-cause pleading requirement would not apply to a plaintiff who showed that similarly
offending individuals who had not engaged in protected speech had not been arrested by that
officer for the same violative conduct. Id.
                                                 38
               Case: 17-14177        Date Filed: 11/21/2019       Page: 39 of 73


“the no-probable-cause requirement.” Id. The exception applies “when a plaintiff

presents objective evidence that he was arrested when otherwise similarly situated

individuals not engaged in the same sort of protected speech had not been.” Id.

The Supreme Court stated that the plaintiff’s showing of such objective evidence

would address the causal concern that non-retaliatory reasons prompted the arrest

and avoid a subjective inquiry into the officer’s individual statements and

motivations. Id. If the plaintiff makes this requisite “objective evidence” showing

that others similarly situated were not arrested by the individual officer, the

plaintiff’s First Amendment retaliatory arrest claim may move forward “in the

same manner as claims where the plaintiff has met the threshold showing of the

absence of probable cause.” Id.15




       15
          Chief Justice Roberts wrote the opinion of the Nieves Court, joined in full by Justices
Breyer, Alito, Kagan, and Kavanaugh, and by Justice Thomas in all but the part regarding the
selective arrest exception. Justice Gorsuch concurred in part and dissented in part, concluding
that there is no basis in law to graft a no-probable-cause requirement onto a § 1983 First
Amendment retaliatory arrest claim. Nieves, 587 U.S. at __, 139 S. Ct. at 1730–31. In Justice
Gorsuch’s view, the absence of probable cause is not an absolute requirement for a First
Amendment retaliatory arrest claim and its presence is not an absolute defense. Id. at __, 139
S. Ct. at 1732.
        Nevertheless, Justice Gorsuch suggested that probable cause could bear on a retaliatory
arrest claim in at least two ways: (1) to show causation; and (2) in light of separation of powers
and federalism concerns where state and federal executive officials, not judges, are vested with
the decision to bring criminal charges. Id. at __, 139 S. Ct. at 1732–34. As to causation, Justice
Gorsuch noted the opinion’s exception for evidence of selective arrests and also the open
question of whether direct evidence of discrimination, such as a prosecutor’s admission of
discriminatory purpose, might be enough to allow a retaliatory arrest claim to proceed in cases
where probable cause exists for the arrest. Id. at __, 139 S. Ct. at 1733.
                                                  39
              Case: 17-14177    Date Filed: 11/21/2019   Page: 40 of 73


      To recap, the presence of probable cause will (1) defeat a § 1983 First

Amendment retaliation claim for an underlying retaliatory criminal prosecution,

Hartman, and also (2) will generally defeat a § 1983 First Amendment retaliation

claim for an underlying retaliatory arrest, Nieves, except (a) when the “unique”

five factual circumstances in Lozman exist together, or (b) where the plaintiff

establishes retaliation animus and presents “objective evidence” that he was

arrested for certain conduct when otherwise similarly situated individuals

(committing the same conduct) had not engaged in the same sort of protected

speech and had not been arrested, Nieves. While these Supreme Court decisions

provide significant guidance, the Supreme Court has not addressed a § 1983 First

Amendment claim predicated on a retaliatory civil lawsuit. Although there is scant

circuit precedent, we discuss those few decisions because they demonstrate how

circuit courts have assessed what a plaintiff must prove to establish the required

causal connection in § 1983 First Amendment retaliation cases when predicated on

civil lawsuits.

G.    Other Circuit Precedent

      We have located only three circuit decisions involving § 1983 First

Amendment retaliation claims predicated on a retaliatory civil lawsuit or

counterclaim. See Greenwich Citizens Comm., Inc. v. Ctys. of Warren & Wash.

Indus. Dev. Agency, 77 F.3d 26 (2d Cir. 1996) (counterclaim); Harrison v.

                                         40
             Case: 17-14177     Date Filed: 11/21/2019    Page: 41 of 73


Springdale Water & Sewer Comm’n, 780 F.2d 1422 (8th Cir. 1986)

(counterclaim); Bell v. Sch. Bd. of Norfolk, 734 F.2d 155 (4th Cir. 1984) (civil

declaratory judgment action). Although Mt. Healthy was decided in 1977 well

before these decisions, two of them, Harrison and Bell, do not cite Mt. Healthy.

And, of course, all three cases were decided long before the probable cause

decisions in Hartman, Lozman, and Nieves. Nonetheless, each of the three circuits

gave some consideration to whether the underlying civil action was frivolous in

deciding whether the § 1983 plaintiff had shown the requisite causation between

the defendant’s retaliatory animus and the plaintiff’s injury.

      For example, in Greenwich, the plaintiffs filed a state court lawsuit against a

county government and other defendants in an effort to stop a waste incinerator

project. Greenwich, 77 F.3d at 28. The plaintiffs’ lawsuit caused the market for

the municipal bonds (to fund the project) to deteriorate. Id. The defendants filed

various state tort counterclaims against the plaintiffs. Id. at 29. The Greenwich

plaintiffs then filed a separate § 1983 First Amendment retaliation claim, alleging

the defendants’ state court counterclaims were filed in retaliation to the plaintiffs’

exercise of their protected First Amendment rights. Id. The jury agreed, but the

Second Circuit remanded for a new trial.

      As to causation, the Second Circuit concluded that the § 1983 plaintiffs had

shown that the defendants “would not have filed their state court counterclaims

                                          41
               Case: 17-14177       Date Filed: 11/21/2019      Page: 42 of 73


‘but for’ the Greenwich plaintiffs’ filing of their state court lawsuit.” Id. at 31

(applying the Mt. Healthy causation test). However, the Second Circuit held that

the § 1983 plaintiffs were also “required to persuade the jury that the [defendants’]

counterclaims were filed, not as a legitimate response to litigation, but as a form of

retaliation, with the purpose of deterring the [plaintiffs’] exercise of First

Amendment freedoms.” Id. (emphasis added). The Second Circuit posited that

one way the plaintiffs could prove that the defendants acted with a retaliatory

purpose was to show that the defendants’ state court counterclaims were

“frivolous.” Id. at 31 n.5. The Second Circuit determined that the district court

erred by omitting from the jury charge “the element of retaliatory intent in

describing what the Greenwich plaintiffs had to prove. Id. at 33 16; see also

Gorman-Bakos v. Cornell Coop Extension of Schenectady Cty., 252 F.3d 545, 556

(2d Cir. 2001).

       Similarly, in evaluating the plaintiffs’ First Amendment retaliation claim in

Harrison, the Eighth Circuit considered whether the defendant’s counterclaim was

frivolous. Harrison, 780 F.2d at 1424. The plaintiffs had sued the defendant

Sewer Commission in state court for injunctive relief and damages from sewage


       16
         The Second Circuit noted that the defendants “do not advance, nor do we consider, the
argument that they may not be held liable for filing their counterclaims under the theory that
such liability would impair their own First Amendment rights to conduct legitimate litigation.”
Greenwich, 77 F.3d at 33 n.6.

                                               42
              Case: 17-14177      Date Filed: 11/21/2019     Page: 43 of 73


discharge in the creek near their blueberry farm. Id. The Commission filed a

counterclaim to condemn and take the plaintiffs’ property. Id. The plaintiffs then

filed a separate § 1983 action in federal court, contending that the Commission’s

condemnation counterclaim was filed in retaliation for the plaintiffs’ bringing their

state court lawsuit against the Commission. Id. at 1425, 1428. 17

       Reversing the district court’s dismissal, the Eighth Circuit held that the

plaintiffs had stated a § 1983 cause of action for infringement of their First

Amendment “right of access to the courts.” Id. at 1426–28. Pivotal to the Eighth

Circuit’s ruling was the fact that, notwithstanding its filing of a state court

condemnation counterclaim to take plaintiffs’ property, the Commission in fact had

no plan to use the plaintiffs’ property, but instead the counterclaim “was filed as a

tactical move” to pressure the plaintiffs into settling their civil damages lawsuit

against the Commission. Id. at 1428. To the Eighth Circuit, these facts rendered

the Commission’s counterclaim “frivolous.” Id. at 1428.

       In Bell, the Fourth Circuit similarly considered whether the defendant school

board’s prior civil action was a legitimate or “genuine” strategy in assessing a

plaintiff’s subsequent § 1983 First Amendment retaliation claim. Bell, 734 F.2d at

156, 157 n.6. In Bell, at a public meeting, the plaintiff opposed the school board’s



       17
        The Sewer Commission was a public agency created by the City of Springdale,
Arkansas. Harrison, 780 F.2d at 1424.
                                           43
               Case: 17-14177        Date Filed: 11/21/2019        Page: 44 of 73


new neighborhood plan. Id. The school board filed a declaratory judgment suit

naming the plaintiff as a representative of the class opposed to the new plan. Id.

The plaintiff objected to being a class representative and requested dismissal. Id.

The school board agreed to the dismissal. Id. at 156–57. The plaintiff then filed a

§ 1983 action alleging the school board’s suit was brought to deter her from

speaking out against the school plan. Id. at 157.

       Affirming the district court’s dismissal of plaintiff’s § 1983 action, the

Fourth Circuit pointed out that (1) when the plaintiff advised she did not want to be

a class representative, the board dismissed her, and (2) the board’s declaratory

judgment lawsuit “appears to have been part of a genuine strategy aimed at

acquiring a court determination of the validity of the plan.” Id. at 157 & n.6.18



       18
          The Town also cites the Fifth Circuit’s decision in Johnson v. La. Dep’t of Agric., 18
F.3d 318, 309 (5th Cir. 1994), but the underlying prosecution in that First Amendment retaliation
case reads more like a criminal prosecution, than a civil action. In that case, the plaintiff Johnson
operated a crop-dusting business, and the Louisiana Department of Agriculture (“Department”)
charged the plaintiff with violations of pesticide laws, imposed penalties and revoked the
plaintiff’s license to apply pesticides. Id. at 319–20. The plaintiff appealed to a Louisiana state
court where the liability findings were generally affirmed although the sanctions were often
reduced. Id. at 320. Later, plaintiff Johnson filed a § 1983 First Amendment retaliation claim,
alleging the Department and others had prosecuted him in retaliation for his protected speech and
because he refused to make a large enough contribution to the Agriculture commissioner’s
reelection campaign.
        On appeal, the Fifth Circuit analyzed plaintiff Johnson’s § 1983 First Amendment claim
predicated on retaliatory administrative proceedings as one for malicious prosecution in violation
of his First Amendment rights. Id. In affirming the dismissal of plaintiff’s § 1983 First
Amendment retaliation claim, the Fifth Circuit said that, “if the First Amendment protects
against malicious prosecution,” plaintiff Johnson “must not only allege a deprivation of a
constitutional right but must also establish all the elements of the common law tort action” of
malicious prosecution. Id. The Fifth Circuit affirmed because plaintiff Johnson had “failed to
                                                   44
               Case: 17-14177         Date Filed: 11/21/2019     Page: 45 of 73


       In sum, even before the probable cause decisions in Hartman and Nieves,

other circuits were considering whether the underlying civil lawsuit was frivolous

before allowing a plaintiff to move forward on a § 1983 First Amendment

retaliation claim predicated on that civil lawsuit. With this extensive background,

we return to this case.

                               III.    ISSUES ON APPEAL

       The parties primarily focus on two issues: (1) whether plaintiff DeMartini in

her § 1983 First Amendment retaliation claim predicated on an underlying civil

lawsuit is required to plead and prove the absence of probable cause for that civil

lawsuit; and (2) if so, whether the Town lacked probable cause to initiate its civil

RICO lawsuit against DeMartini.

       DeMartini argues that her § 1983 First Amendment retaliation claim is

governed by Lozman, which held that plaintiff Lozman could bring a § 1983 First

Amendment retaliation claim for retaliatory arrest even though there was probable

cause for his arrest. DeMartini contends that the circumstances of her case are like

those in Lozman because the record amply demonstrates the Town adopted an

official municipal policy of retaliation against her. DeMartini argues Hartman’s

and Nieves’s probable cause requirement does not apply because the Town


satisfy the common law requirement that ‘the underlying criminal proceeding . . . terminate in
the plaintiff’s favor.’” Id. at 320–21.

                                               45
             Case: 17-14177      Date Filed: 11/21/2019    Page: 46 of 73


unanimously voted to bring its RICO civil action “for the sole purpose of stopping

the protected activity” of filing public records requests and lawsuits.

      Alternatively, even if Hartman and Nieves’s probable cause requirement

applies, DeMartini argues that the Town lacked probable cause for its RICO

lawsuit. DeMartini contends that the Town’s RICO action was “baseless” and

frivolous given Eleventh Circuit precedent that a threat to file a civil lawsuit is not

a valid RICO predicate.

      Not surprisingly, the Town responds that the “causation landscape” here is

more similar to that in Hartman because attorneys here functioned in the same role

as that of a prosecutor in Hartman. Just as the dual actors in Hartman, the

individuals filing the civil lawsuit (outside counsel) were not the same individuals

allegedly harboring the animus (the Town’s Commissioners). The Town also

stresses, however, that the Supreme Court limited Lozman to its unique factors,

several of which are missing here. And like the Supreme Court did in Nieves, this

Court should look to the closest common law analog to DeMartini’s First

Amendment retaliation claim based on a civil lawsuit, which is a claim for

“wrongful institution of legal process” and also requires proving the want of

probable cause.

      If DeMartini is correct that the Town lacked probable cause to file its civil

RICO lawsuit, we would not have to address whether the presence of probable

                                           46
             Case: 17-14177      Date Filed: 11/21/2019    Page: 47 of 73


cause defeats DeMartini’s § 1983 First Amendment retaliation claim as a matter of

law. Thus, we first examine whether the Town had probable cause to file its civil

RICO lawsuit.

       IV. TOWN’S PROBABLE CAUSE FOR ITS CIVIL LAWSUIT

      “Probable cause to institute civil proceedings requires no more than a

‘reasonabl[e] belie[f] that there is a chance that [a] claim may be held valid upon

adjudication.’” Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures Indus., Inc.,

508 U.S. 49, 62–63, 113 S. Ct. 1920, 1929 (1993) (alternations in original)

(quoting Restatement (Second) of Torts § 675, cmt. E (Am. Law Inst. 1977)).

Therefore, “it is not necessary to show that the instigator of a lawsuit was certain

of the outcome of the proceeding, but rather that he had a reasonable belief, based

on the facts and circumstances known to him, in the validity of the claim.” Mee

Indus. v. Dow Chem. Co., 608 F.3d 1202, 1211 (11th Cir. 2010) (quotation marks

omitted). This standard, which requires less certainty than probable cause as

defined in the criminal context, is “not a high bar to meet.” Id. at 1218.

      To establish a RICO violation under §§ 1962(c) and 1964(c), the Town had

to prove that DeMartini engaged in “an enterprise . . . through a pattern . . . of

racketeering activity that included at least two racketeering acts” that caused injury

to the Town’s “business or property.” See Ray v. Spirit Airlines, Inc., 836 F.3d

1340, 1348 (11th Cir. 2016) (quotations omitted). For RICO purposes, a

                                          47
             Case: 17-14177    Date Filed: 11/21/2019   Page: 48 of 73


“racketeering act” must constitute a violation of one of the laws described in 18

U.S.C. § 1961(1). Raney, 370 F.3d at 1087. Those laws include extortion, mail

fraud, and wire fraud, among other crimes. 18 U.S.C. § 1961(1). In support of its

RICO action, the Town alleged that the RICO co-conspirators had engaged in

(1) extortion as defined by the Hobbs Act, 18 U.S.C. § 1951, and (2) mail and wire

fraud in violation of 18 U.S.C. §§ 1341, 1343.

      Importantly, prior to filing its RICO action, the Town obtained substantial

information that supported a reasonable belief that CAFI, O’Boyle, the O’Boyle

Law Firm, and other individuals—including DeMartini— had committed fraud

through their participation in an extortionate scheme involving fraudulent public

records requests, false settlement demands, and subsequent multiple lawsuits

designed to obtain attorney’s fees as opposed to the requested records. See Mee,

608 F.3d at 1211. Specifically, upon resigning as Executive Director of CAFI,

Chandler provided sworn testimony to Sweetapple, the Town’s special counsel,

indicating that CAFI, O’Boyle, the O’Boyle Law Firm, and DeMartini were

engaged in a fraudulent and unlawful effort to extort money from the Town via a

public records litigation “windfall scheme.” As described by Chandler, the scheme

involved two steps: (1) pummeling the Town with voluminous and intentionally

vague public records requests that were designed to elicit either no response, an

incomplete response, or an untimely response, and then (2) demanding that the

                                         48
              Case: 17-14177     Date Filed: 11/21/2019   Page: 49 of 73


Town pay an excessive settlement to avoid litigation under Florida’s public records

law, including demanding attorney’s fees in excess of the fees and costs the

O’Boyle Law Firm actually incurred to settle the case.

      Furthermore, Chandler specifically implicated DeMartini in the scheme,

describing to special counsel Sweetapple her key role within CAFI and the

O’Boyle Law Firm, her importance to O’Boyle’s operations, and her direct

participation in the extortionate activities.

      DeMartini does not dispute that employees of CAFI and the O’Boyle Law

Firm dumped thousands of public records requests on the Town—costing the

Town $370,000 in attorney’s fees. For a Town of about 1,000 people, those

attorney’s fees equaled about $370 per resident. Nor does DeMartini contest that

the Town had hired an attorney—Gerald Richman—who investigated the O’Boyle-

led scheme for over a year. Nor does DeMartini contest that the Town’s

investigation kicked into high gear when Chandler left his post as CAFI’s

Executive Director and reported his concerns about CAFI’s fraudulent scheme to

Town officials in extensive written and videotaped statements. And DeMartini

does not dispute that Chandler gave detailed insight into the scheme, including that

CAFI was deliberately making vague public records requests so that the O’Boyle

Law Firm could garner thousands of dollars in attorney’s fees.



                                           49
             Case: 17-14177     Date Filed: 11/21/2019    Page: 50 of 73


      Likewise, DeMartini fails to contest certain details concerning what the

Town knew about her personal involvement in CAFI’s scheme. For example,

DeMartini does not contest that she participated in the O’Boyle-led scheme, with

O’Boyle describing her as his “left hand.” Indeed, Chandler provided the Town

with emails showing DeMartini’s alleged role at CAFI and the O’Boyle Law Firm.

Nor does DeMartini deny that Chandler informed the Town’s officials that

DeMartini was pressuring him to come up with 25 lawsuits per week and chastised

him for his proposal to refer CAFI’s work to other law firms besides the O’Boyle

Law Firm. Nor does DeMartini deny that Chandler told the Town that he was

troubled by CAFI’s policy that permitted DeMartini—a non-lawyer—to authorize

public record requests and litigation.

      Instead, DeMartini makes two primary objections to the district court’s

finding that the Town had probable cause to file its civil RICO lawsuit: (1) the

Town should not have relied on Chandler’s sworn testimony because he might not

be viewed as a credible witness in the case; and (2) settled precedent in the

Eleventh Circuit clearly established that frivolous litigation can never serve as a

Hobbs Act violation, even if the plaintiff was using the litigation for extortionate

purposes. Neither contention has merit.

      As to the first objection, while it is true that the Town might rightly have

considered how a jury might view Chandler’s testimony in a RICO lawsuit—given

                                          50
             Case: 17-14177    Date Filed: 11/21/2019   Page: 51 of 73


that he was previously a vocal supporter of public records requests and had sued

municipalities for public records requests in his past role as a director at CAFI—

the Town and its outside counsel never questioned Chandler’s veracity or

reliability about the inner workings of CAFI. And it was this inside-knowledge

that gave great heft to the Town’s allegations in its RICO complaint. Indeed, given

that Chandler had worked as CAFI’s Executive Director, he had first-hand

knowledge of O’Boyle and DeMartini’s scheme, and his affidavits corroborated

much of what the Town had already suspected after being the target of over a

thousand public records requests from CAFI. Accordingly, because Chandler had

a strong basis for his personal knowledge, the Town reasonably relied on his sworn

statements to form their reasonable belief that the whole scheme was designed

solely to extort monies from the public coffers.

      As to DeMartini’s second objection, she argues that this Court’s precedent in

Pendergraft and Raney precluded the Town’s theory that a RICO action could be

based on DeMartini’s litigation activity, and thus eliminated any probable cause it

may have had for asserting a RICO claim. We reject DeMartini’s argument.

Pendergraft and Raney made it unlikely, but not impossible, for the Town to

succeed. The Town had a reasonable belief that there was a legitimate and

material distinction between their RICO claim and the ones that came before it in

that O’Boyle, DeMartini, and others had abused their statutory right to request

                                         51
             Case: 17-14177     Date Filed: 11/21/2019   Page: 52 of 73


public documents from the government “on a grand scale.” Gulf Stream, 654 F.

App’x at 444. Given the huge number of requests and the obvious pattern that they

were being filed to strip the Town of money while allowing the O’Boyle Law Firm

to profit handsomely, it was not unreasonable for the Town to believe in good faith

that this Court might carve out an exception to the general rule. See Prof’l Real

Estate Inv’rs., 508 U.S. at 65, 113 S. Ct. at 1930–31 (“Even though it did not

survive PRE’s motion for summary judgment, Columbia’s copyright action was

arguably ‘warranted by existing law’ or at the very least was based on an

objectively ‘good faith argument for the extension, modification, or reversal of

existing law.’” (quoting Federal Rule of Civil Procedure 11)). In fact, the Town

cited to out-of-circuit caselaw in which actual or threatened litigation was

acknowledged to be a component of the activities giving rise to a RICO claim.

Moreover, distinguishing existing precedent is the essence of good lawyering. See

Armco, Inc. v. S. Rock, Inc., 778 F.2d 1134, 1138 (5th Cir. 1985) (finding that the

defendant had probable cause to file a civil lawsuit because, even though it

suspected “it would eventually lose,” the defendant plausibly distinguished

existing case law). The Town had a mountain of fraudulent and extortionate

conduct to present in the hopes of creating an exception to the general rule in

Pendergraft and Raney. Consequently, there is no merit to DeMartini’s contention

that the Town lacked a reasonable belief that it might prevail in the RICO lawsuit.

                                         52
               Case: 17-14177       Date Filed: 11/21/2019      Page: 53 of 73


       Simply put, the Town did not need to be certain of success on its civil RICO

claim in order to have probable cause to assert it. See Mee, 608 F.3d at 1211. Our

inquiry is whether all of the facts and circumstances available to the Town—

including Chandler’s extensive sworn testimony—gave the Town a reasonable

belief that it had a tenable RICO claim against DeMartini. Id. We conclude the

Town had such a reasonable belief.

       Although the district court and this Court ultimately rejected the Town’s

proffered distinction, its argument was not unreasonable, as probable cause may be

based on “an objectively ‘good faith argument for the extension, modification, or

reversal of existing law.’” See Prof’l Real Estate Inv’rs, 508 U.S. at 65, 113 S. Ct.

at 1930–31. Consequently, the Town had a reasonable basis to believe its claim

was valid.19

       Indeed, while this Court affirmed on appeal the district court’s dismissal of

the Town and Wantman’s civil RICO complaint, we denied the defendants’ motion

for sanctions under Federal Rule of Appellate Procedure 38. Gulf Stream, 654 F.

App’x at 445 n.7. Rule 38 provides that “[i]f a court of appeals determines that an

appeal is frivolous, it may . . . award just damages and single or double costs to the


       19
          We note that our prior panel decision now having decided that a civil RICO claim does
not lie here based on the facts of this case, the Town would presumably lack probable cause
should it seek again to file another civil RICO lawsuit against persons filing public records
requests and related lawsuits, even if the requests were filed in bad faith with the motivation
behind the claims being to extort money.
                                                   53
             Case: 17-14177     Date Filed: 11/21/2019    Page: 54 of 73


appellee.” Fed. R. App. P. 38. In so ruling, we rejected defendants’ argument that

the appeal was frivolous in light of Pendergraft and Raney. Gulf Stream, 654 F.

App’x at 445 n.7. For all of these reasons, we conclude that the Town had

probable cause to file the civil RICO lawsuit.

     V.     WHETHER PROBABLE CAUSE DEFEATS DEMARTINI’S
                      RETALIATION CLAIM

      Because the Town had probable cause to file its civil RICO lawsuit, we must

answer the final question: whether the existence of probable cause for a civil

lawsuit defeats a § 1983 First Amendment retaliation claim predicated on that

underlying civil lawsuit.

      Based on the factors discussed in the Supreme Court’s Hartman and Nieves

decisions, we conclude that, as with § 1983 First Amendment retaliation claims

arising in the criminal prosecution and arrest context, the presence of probable

cause will generally defeat a § 1983 First Amendment retaliation claim based on a

civil lawsuit as a matter of law. See Hartman, 547 U.S. at 260–61, 265–66, 126 S.

Ct. at 1704, 1706–07; Nieves, 587 U.S. at __, 139 S. Ct. at 1726. This principle

will particularly be apt when the alleged retaliatory civil ligation by the

government is itself taken as a reasonable response to the plaintiff’s own litigation,

or threat of litigation, against the government. Just as a citizen may have the right




                                          54
             Case: 17-14177     Date Filed: 11/21/2019    Page: 55 of 73


to sue the government, the government likewise has the right, and duty, to engage

in legitimate responsive litigation to defend itself against such challenges.

      In a First Amendment claim predicated on a retaliatory civil lawsuit by the

government, the causation landscape is akin to that in Hartman because an attorney

(whether in-house or outside counsel) has filed the underlying civil lawsuit.

Notably, before taking action here, the Town engaged attorneys to investigate

CAFI, O’Boyle, and DeMartini’s public records scheme. The involvement of

counsel widens the causation gap between any alleged retaliatory animus by the

Town and DeMartini’s injury. Counsel’s pivotal role in advising the Town that it

had a good faith basis to sue supports a requirement that DeMartini show the

absence of probable cause for the Town’s underlying lawsuit in order to establish

that the Town’s alleged animus caused DeMartini’s injury. Like the prosecutor in

Hartman who filed the criminal action, the individuals recommending and filing

the civil lawsuit here (counsel) were not the same individuals who allegedly

harbored the retaliatory animus (the Town’s Commissioners).

      In fact, two separate outside attorneys, Robert Sweetapple and Gerald

Richman, conducted investigations, evaluated the facts, and only then

independently recommended the filing of the civil RICO lawsuit. Like the

prosecutor in Hartman, Sweetapple and Richman were obligated to exercise their

own individual judgment and were bound by the Florida Rules of Professional

                                          55
              Case: 17-14177     Date Filed: 11/21/2019     Page: 56 of 73


Conduct. Specifically, they were each (1) required to “exercise independent

professional judgment and render candid advice” to the Town, (2) limited to the

filing of a claim having “a basis in law and fact . . . that is not frivolous,” and

(3) prohibited from “us[ing] the law’s procedures . . . to harass and intimidate

others.” See R. Reg. Fla. Bar, 4-2.1, 4-3.1, Preamble.

      Counsel’s investigation, legal recommendation, and filing of the RICO

lawsuit widen the causal gap between the Town’s alleged animus and DeMartini’s

injury. At bottom, as in Hartman, difficulty in proving the more complex chain of

causation here supports a conclusion that a lack of probable cause is a necessary

element in DeMartini’s § 1983 First Amendment retaliation claim. As in

retaliatory criminal prosecution cases, the absence of probable cause is necessary

to bridge the gap between the defendant’s alleged animus and plaintiff’s injury.

See Hartman, 547 U.S. at 259, 126 S. Ct. at 1703 (“[T]he need to prove a chain of

causation from animus to injury, with details specific to retaliatory-prosecutions

cases, . . . provides the strongest justification for the no-probable-cause

requirement.”). And as in Hartman, the absence of probable cause will have high

probative force and adds little to no cost, as the facts surrounding the Town’s prior

civil RICO lawsuit are already known by DeMartini.

      In addition, in § 1983 First Amendment cases predicated on a retaliatory

civil lawsuit, the fact that probable cause existed to bring the underlying civil

                                           56
             Case: 17-14177     Date Filed: 11/21/2019   Page: 57 of 73


lawsuit shows that the defendant had a legitimate interest in considering the

plaintiff’s speech in the first place. For example, here, the protected speech that

the Town allegedly retaliated against here—the nearly 2,000 abusive public

records requests and 36 lawsuits—was the same conduct (or protected speech) for

which the Town had its own legitimate, objective reasons and motivation for

challenging by filing its civil RICO lawsuit. Unlike in other retaliation cases, in

addition to having legal probable cause for its civil RICO lawsuit, the Town had a

legitimate, objective factual reason and motivation for considering CAFI and

DeMartini’s public records requests and lawsuits in deciding to file the civil RICO

lawsuit. The Town’s action was made in response to what it reasonably believed

were the abusive intent and practices underlying CAFI and DeMartini’s harassing

public records requests and related lawsuits. While public records requests and

lawsuits typically constitute protected speech under the First Amendment, here the

Town had a legitimate interest and motivation in protecting itself, its coffers, and

its taxpaying citizens—independent of any motivation to retaliate—by litigation

against CAFI and DeMartini.

      To that end, it is clear that: (1) CAFI had filed nearly 2,000 public records

requests and 36 lawsuits; (2) its requests were not designed to actually obtain the

records but to enable CAFI to obtain money through settlements and excessive

attorney’s fees; and (3) the Town had spent $370,000 in attorney’s fees in

                                          57
              Case: 17-14177     Date Filed: 11/21/2019     Page: 58 of 73


responding to CAFI’s requests and lawsuits, which were bleeding the Town’s

coffers dry, one abusive lawsuit at a time. Nor is this a case where the government

was attempting to thwart a citizen from using public records laws to prevent the

citizen from validly obtaining public information. Neither CAFI nor DeMartini

have pointed to any public information that the Town ever withheld or that they

were unable to obtain. Rather, given CAFI and DeMartini’s sustained pattern of

abusive requests and lawsuits, the Town’s elected officials had a legitimate,

objective reason to take legal action in response to CAFI’s conduct—conduct that

it reasonably believed was part of an illegal and fraudulent scheme to improperly

extort settlement money and attorney’s fees.

      Further, that DeMartini’s protected speech was a “wholly legitimate

consideration” for the Town when deciding to file the civil RICO lawsuit also

renders the causation landscape more complex, just like it did in Nieves. Indeed,

as the Supreme Court recognized in Nieves, where protected speech is a “wholly

legitimate consideration” for the government when deciding to act, as when a

subject’s speech is itself a proper basis for the arrest, “the causal inquiry is

complex,” such that, generally speaking, probable cause is a necessary element of a

retaliatory arrest claim. See Nieves, __ U.S. at __, 139 S. Ct. at 1723–24 (internal

quotation marks omitted). Here, in considering its available litigation responses to

DeMartini, the Town necessarily had to consider her record requests and

                                           58
             Case: 17-14177      Date Filed: 11/21/2019    Page: 59 of 73


lawsuits—protected speech though it may be—and the surrounding circumstances.

Therefore, like in Nieves, the causal complexity warrants that a plaintiff, like

DeMartini, must plead and prove the absence of probable cause for her First

Amendment retaliation claim to move forward. Otherwise, it would be extremely

difficult, if not impossible, to determine whether the filing of the RICO lawsuit

was caused by the Town’s legitimate consideration of the protected speech, its

alleged retaliatory animus, or both.

      This type of First Amendment retaliation case—one predicated on an

underlying civil lawsuit that the government had probable cause to bring—requires

our Court to address the intersection of (1) the fundamental principles that prohibit

the government from retaliating against a citizen for exercising her First

Amendment rights to free speech and to petition the government for redress; and

(2) other principles that define a government’s access to the court to file lawsuits to

remedy wrongs on behalf of its citizens. That CAFI’s fraudulent scheme involved

conduct protected by the First Amendment does not, in and of itself, mean that

§ 1983 automatically exposed the Town to strict liability civil damages because it

took action to protect itself from that fraud. The imposition of strict liability on the

government when the government has legitimate and objective reasons, based on

probable cause, to initiate the underlying lawsuit is not warranted, as outlined

above.

                                          59
             Case: 17-14177      Date Filed: 11/21/2019   Page: 60 of 73


      For all of these reasons, we conclude that applying the objective, lack-of-

probable-cause requirement to a § 1983 First Amendment retaliation case

predicated on the filing of a civil lawsuit is appropriate because it strikes the proper

balance between protecting a plaintiff’s important First Amendment rights while,

at the same time, ensuring that the Town has a similar ability to access the courts to

protect itself and its citizens from non-meritorious litigation. Therefore, the

presence of probable cause will generally defeat a plaintiff’s § 1983 First

Amendment retaliation claim predicated on an underlying civil lawsuit, or

counterclaim for that matter.

      Lastly, we must discuss whether there are possible exceptions to this general

rule. To date, the Supreme Court has not identified any exceptions to the no-

probable-cause requirement in § 1983 First Amendment retaliation claims

predicated on criminal prosecutions. Arguably, retaliation claims predicated on

prior civil lawsuits would not be subject to exceptions either.

      We recognize, however, that the Supreme Court has, in two cases, identified

potential exceptions to the no-probable-cause requirement in § 1983 First

Amendment retaliation claims predicated on a criminal arrest. First, in Nieves, the

Supreme Court acknowledged a potential exception when a retaliatory-arrest

plaintiff not only establishes the arresting officer’s retaliatory animus but also

presents objective evidence that the plaintiff was arrested when people who had

                                          60
             Case: 17-14177      Date Filed: 11/21/2019    Page: 61 of 73


committed the same conduct, but who had not engaged in the same sort of

protected speech, had not been arrested by that officer. Nieves, 587 U.S. at __, 139

S. Ct. at 1727. Second, in Lozman, the Supreme Court delineated five “unique”

factual circumstances, which, if proven, would combine together to create an

exception to the general no-probable-cause requirement for a plaintiff bringing a

First Amendment retaliation claim predicated on retaliatory arrest. Lozman, 585

U.S. at __, __, 138 S. Ct. at 1949, 1954–55.

      Whatever role these exceptions, articulated in a retaliatory arrest context,

might play in a case in which the plaintiff is alleging that a retaliatory civil lawsuit

has been filed against her, it is clear they play no role here. As to any Nieves

exception, there is no claim or evidence that other individuals engaged in similar

conduct, without ramifications, as did DeMartini and CAFI when they carried out

the fraudulent public records request scheme.

      And, in any event, Lozman is so materially different from this case that its

five-pronged exception would not apply either. Pivotal factual ingredients to

Lozman’s holding are missing here. In Lozman, the speech allegedly retaliated

against—the prior open meeting lawsuit and criticisms of city officials—occurred

five months earlier and was not the same conduct that, the defendant City claimed,

gave rise to Lozman’s arrest. See id. at __, __, 138 S. Ct. at 1949, 1954–55. The

Lozman Court found this fact persuasive because it circumvented the difficulties in

                                           61
               Case: 17-14177       Date Filed: 11/21/2019       Page: 62 of 73


the type of retaliation claims the Supreme Court had been concerned about, that is,

arrests very close in time to the protected speech, where it would be difficult, if not

impossible, to tell whether the arrest “was caused by the officer’s legitimate or

illegitimate consideration of speech.” 20 Id. at __, 138 S. Ct. at 1953.

       Because the speech the Town allegedly retaliated against here—the public

records requests and subsequent lawsuits—was the same protected speech for

which the Town filed a civil lawsuit supported by probable cause, DeMartini’s

retaliation claim is precisely the type of claim that the Supreme Court in Lozman

was concerned would prove indecipherable for purposes of proving causation and

therefore would create a serious risk of “dubious” First Amendment retaliatory

claims. See id.

       In addition, the Supreme Court assumed for purposes of its decision that the

City’s ordering of Lozman’s arrest was not a legitimate response to Lozman’s five-

months-earlier open meetings lawsuit and criticisms. As the Supreme Court

explained, “it is difficult to see why a city official could have legitimately

considered [at the time of arrest] that Lozman had, months earlier, criticized city

officials or filed a lawsuit against the City.” Id. at __, 138 S. Ct. at 1954. In

contrast, the Town here had a legitimate, non-retaliatory litigation purpose in


       20
          The separation in time and type of conduct would purportedly allow the jury to readily
decide if plaintiff Lozman’s arrest was due to Lozman’s conduct at the meeting or due to
Lozman’s prior lawsuit and criticisms five months earlier.
                                                62
               Case: 17-14177        Date Filed: 11/21/2019       Page: 63 of 73


considering CAFI and DeMartini’s public records requests and lawsuits at the time

it filed its civil RICO lawsuit. Namely, to stem the hemorrhaging of public

resources that DeMartini’s bad faith requests had caused. Further, the Town

engaged attorneys who investigated, recommended, and filed the Town’s RICO

lawsuit. There was no similar counsel in Lozman to complicate the causation

chain.

         Accordingly, because the factual circumstances in Lozman are so materially

distinguishable from this case and because the Supreme Court carefully limited its

Lozman decision to its “unique facts,” we conclude that Lozman’s exception to the

no-probable cause requirement does not help DeMartini’s First Amendment

retaliation claim, even if it were potentially applicable.

         For all of these reasons and under the totality of the circumstances, we

conclude that DeMartini has not shown that the district court erred in granting

summary judgment to the Town on her § 1983 First Amendment retaliation claim

predicated on the Town’s civil RICO lawsuit. 21


          Separate from the elements of a First Amendment retaliation claim, all plaintiffs who
         21

sue a municipality under § 1983 must show that execution of the municipality’s policy or custom
caused the alleged injury. Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 694–95,
98 S. Ct. 2018, 2037-38 (1978); see also Pembaur v. City of Cincinnati, 475 U.S. 469, 480, 106
S. Ct. 1292, 1298 (1986) (explaining that, in order to recover under § 1983, the plaintiff suing the
municipality must show that the “municipality has officially sanctioned or ordered” the action
causing the alleged injury). A plaintiff may show a municipality’s policy or custom in several
ways, including (1) showing the municipality’s action was “an official policy enacted by [the
municipality’s] legislative body”; (2) demonstrating that a “final policymaker[] . . . acquiesced in
a longstanding practice that constitutes the entity’s standard operating procedure; or (3) proving
                                                  63
              Case: 17-14177       Date Filed: 11/21/2019      Page: 64 of 73


       Our conclusion—that probable cause generally defeats a First Amendment

retaliation claim predicated on an underlying civil lawsuit—is also confirmed by

common-law doctrine. The Supreme Court has instructed that, “[w]hen defining

the contours of a claim under § 1983, we look to common-law principles that were

well settled at the time of its enactment.” Nieves, 587 U.S. at __, 139 S. Ct. at

1726 (quotation marks omitted); Manuel v. City of Joliet, Ill., 580 U.S. at __, 137

S. Ct. 911, 921 (2017) (stating that common-law principles guide the definition of

§ 1983 claims); Kalina v. Fletcher, 522 U.S. 118, 123, 118 S. Ct. 502, 506 (1997)

(examining common-law doctrine when identifying the elements of the § 1983

cause of action and defenses available to state actors).

       The Supreme Court has told us that when § 1983 was enacted in 1871, there

was no common-law tort for retaliatory arrest based on First Amendment protected

speech, and thus we should look to the common-law torts that provide the “closest

analogy” to such retaliatory arrest claims. See Nieves, 587 U.S. at __, 139 S. Ct. at

1726 (internal quotation marks omitted). In Nieves, rather than deciding whether a

common-law malicious prosecution claim or a false imprisonment claim was the



“a subordinate public official [made] an unconstitutional decision” that was “then adopted by
someone who does have final policymaking authority.” Hoefling v. City of Miami, 811 F.3d
1271, 1279 (11th Cir. 2016) (quotation marks omitted).
        In this case, DeMartini relies on the first method to proceed against the Town under
Monell. Because our probable cause holding decides this case, we need not, and do not, address
whether the Town’s vote did or did not satisfy the threshold Monell showing of an existence of
an official policy.
                                                  64
             Case: 17-14177     Date Filed: 11/21/2019   Page: 65 of 73


better analog to a retaliatory arrest claim, the Supreme Court concluded that the

presence of probable cause defeated both types of claims at common law and

would generally defeat a First Amendment retaliatory arrest claim. Id. at __, 139

S. Ct. at 1726–27.

      Similarly, in DeMartini’s case, there was no common-law tort for a First

Amendment retaliatory civil lawsuit claim when § 1983 was enacted. Yet Nieves’s

guidance leads us to ask what “common law tort[] . . . provide[s] the ‘closest

analogy’” to a § 1983 First Amendment retaliation claim predicated on an

underlying retaliatory civil lawsuit? See Nieves, 587 U.S. __, 139 S. Ct. at 1726

(quoting Heck v. Humphrey, 512 U.S. 477, 484, 114 S. Ct. 2364, 2371 (1994)).

      The closest analogy to DeMartini’s § 1983 First Amendment retaliation

claim is a “wrongful civil proceedings” claim. See Prof’l Real Estate Inv’rs, 508

U.S. at 62, 113 S. Ct. at 1929. As the Supreme Court has explained, “[t]he notion

of probable cause, as understood and applied in the commonlaw tort of wrongful

civil proceedings, requires the plaintiff to prove that the defendant lacked probable

cause to institute an unsuccessful civil lawsuit and that the defendant pressed the

action for an improper, malicious purpose.” Id. Likewise, the Restatement

(Second) of Torts defines the tort of wrongful civil proceedings as:

            One who takes an active part in the initiation, continuation or
      procurement of civil proceedings against another is subject to liability
      to the other for wrongful civil proceedings if (a) he acts without

                                         65
             Case: 17-14177     Date Filed: 11/21/2019   Page: 66 of 73


      probable cause, and primarily for a purpose other than that of securing
      the proper adjudication of the claim in which the proceedings are based,
      and (b) except when they are ex parte, the proceedings have terminated
      in favor of the person against whom they are brought.

§ 674 (Am. Law. Inst. 1977) (emphasis added).

      It has long been settled law, and DeMartini does not dispute, that wrongful

civil proceedings claims require proving the absence of probable cause. See T.

Cooley, Law of Torts 187-89 (1879); Prof’l Real Estate Inv’rs, 508 U.S. at 63, 113

S. Ct. at 1929 (“Because the absence of probable cause is an essential element of

the tort, the existence of probable cause is an absolute defense.” (citing Crescent

City Live Stock Co. v. Butchers’ Union Slaughter–House Co., 120 U.S. 141, 149,

7 S. Ct. 472, 476 (1887)). Our holding here—that probable cause defeats

DeMartini’s § 1983 First Amendment retaliation claim—is also consistent with,

and supported by, this common law.

                VI.   FLORIDA MALICIOUS PROSECUTION

      On appeal, DeMartini also argues that the district court erred in granting

summary judgment to Wantman on her malicious prosecution claim under Florida

law. Although DeMartini agrees that the “lack of probable cause” is a necessary

element of a Florida malicious prosecution claim, she nevertheless argues that

Wantman lacked such probable cause to file the civil RICO lawsuit against her.




                                          66
             Case: 17-14177     Date Filed: 11/21/2019    Page: 67 of 73


      To prevail on a common-law tort of malicious prosecution under Florida

law, a plaintiff must establish the following elements:

      (1) an original criminal or civil judicial proceeding against the present
      plaintiff was commenced or continued; (2) the present defendant was
      the legal cause of the original proceeding against the present plaintiff
      as the defendant in the original proceeding; (3) the termination of the
      original proceeding constituted a bona fide termination of that
      proceeding in favor of the present plaintiff; (4) there was an absence of
      probable cause for the original proceeding; (5) there was malice on the
      part of the present defendant; and (6) the plaintiff suffered damage as a
      result of the original proceeding.

Alamo Rent-A-Car, Inc. v. Mancusi, 632 So. 2d 1352, 1355 (Fla. 1994) (emphasis

added); Durkin v. Davis, 814 So. 2d 1246, 1248 (Fla. Dist. Ct. App. 2002); see

Paez, 915 F.3d at 1291–92 (discussing these same elements of the common-law

tort of malicious prosecution available under Florida law). The failure of a

plaintiff to establish any one of these six elements is fatal to a claim of malicious

prosecution. Mancusi, 632 So. 2d at 1355. Thus, as a necessary element, the

existence of probable cause will defeat a claim for malicious prosecution. Id.

      Under Florida law, to show probable cause to initiate a civil proceeding, “it

is not necessary to show that the instigator of a lawsuit was certain of the outcome

of the proceeding, but rather that he had a reasonable belief, based on facts and

circumstances known to him, in the validity of the claim.” Wright v. Yurko, 446

So. 2d 1162, 1166 (Fla. Dist. Ct. App. 1984). Stated another way, “the instigator

must have had ‘[a] reasonable ground of suspicion, supported by circumstances

                                          67
             Case: 17-14177      Date Filed: 11/21/2019    Page: 68 of 73


sufficiently strong in themselves to warrant a cautious man in the belief that the

person accused is guilty of the offense with which he is charged.’” Mee, 608 F.3d

at 1211 (alteration in original) (quoting Goldstein v. Sabella, 88 So. 2d 910, 911

(Fla. 1956)). A lack of probable cause can be shown “[w]here it would appear to a

‘cautious man’ that further investigation is justified before instituting a

proceeding,” and such investigation is not undertaken. Harris v. Lewis State Bank,

482 So. 2d 1378, 1382 (Fla. Dist. Ct. App. 1986).

      In the context of a civil suit, probable cause is “measured by a lesser

standard than in a criminal suit.” Wright, 446 So. 2d at 1166. And the Florida

Supreme Court has explained that “[w]hat facts and circumstances amount to

probable cause is a pure question of law,” while the existence of those facts or

circumstances “in any particular case is a pure question of fact.” City of Pensacola

v. Owens, 369 So.2d 328, 330 (Fla. 1979) (internal quotation marks omitted).

      Here, the district court properly granted summary judgment to Wantman on

DeMartini’s malicious prosecution claim because Wantman, like the Town, had

probable cause to file the RICO suit against her. It is undisputed that: (1) Gerald

Richman represented the Town and Wantman in the lawsuit; (2) Richman

investigated CAFI’s fraudulent scheme at length; (3) Richman called Wantman

about the lawsuit; and (4) Wantman agreed to join the Town in filing the lawsuit

based on discussions with Richman. Indeed, based on a year-long investigation,

                                           68
              Case: 17-14177       Date Filed: 11/21/2019      Page: 69 of 73


including reviewing Chandler’s statements, Richman had obtained substantial

information that supported a reasonable belief that CAFI, O’Boyle, the O’Boyle

Law Firm, and other individuals—including DeMartini—had committed fraud

through their participation in an extortionate scheme involving fraudulent public

records requests, false settlement demands, and subsequent multiple lawsuits

designed to obtain attorney’s fees as opposed to the requested records.22

       We recognize that DeMartini stresses that Wantman’s President and Federal

Rule of Civil Procedure 30(b)(6) representative, David Wantman, testified at his

deposition that (1) he had “no idea” who DeMartini was, and (2) aside

from discussing the matter with attorney Richman, Wantman did not independently

investigate DeMartini’s role in CAFI’s fraudulent scheme. But the fact remains

that DeMartini does not dispute that Richman investigated CAFI’s scheme, advised

the Town and later Wantman about that scheme, and Wantman only agreed to join

the lawsuit after discussions with Richman.

       Arising from their attorney–client relationship, Wantman and Richman had a

principal and agent relationship. See Durrett v. Jenkins Brickyard, Inc., 678 F.2d

911, 916 (11th Cir. 1982) (explaining that an attorney is his client’s agent and


       22
         As noted earlier, DeMartini also brought a claim for malicious prosecution against
Gerald Richman. The district court granted summary judgment to Richman on that claim
because DeMartini failed to cite evidence from which a reasonable jury could infer that Richman
lacked probable cause for filing the RICO civil lawsuit. On appeal, DeMartini does not
challenge that ruling.
                                                69
              Case: 17-14177       Date Filed: 11/21/2019      Page: 70 of 73


representative). Information obtained by an agent is imputed to the agent’s

principal. See First Ala. Bank of Montgomery, N.A., First State Ins. Co., 899 F.2d

1045, 1074, 1079 (11th Cir. 1990) (stating that generally the agent’s knowledge is

imputed to the principal and is treated as the principal’s knowledge). Everything

that Richman knew about DeMartini’s role in the scheme was imputed to

Wantman. Accordingly, Wantman had probable cause to file the RICO suit

against DeMartini.23

                                 VII. CONCLUSION

       For the foregoing reasons, we affirm the district court’s grant of summary

judgment to the Town on DeMartini’s § 1983 First Amendment retaliation claim

and to Wantman on her Florida malicious prosecution claim.

       AFFIRMED.




       23
         The district court properly denied DeMartini’s cross-motion for summary judgment
against Wantman. As described above, there is no genuine issue of material fact that Wantman
had probable cause to file the RICO action.
                                               70
             Case: 17-14177     Date Filed: 11/21/2019   Page: 71 of 73


ROSENBAUM, Circuit Judge, concurring:

      I concur in much of the panel’s well-reasoned opinion. I write separately to

address the Majority Opinion only to the extent that it might be understood to suggest

that probable cause supporting the filing of a civil lawsuit predicated on prior civil

litigation may be all that is ever required to defeat a § 1983 First Amendment

retaliation claim. See Maj. Op. at 60 (“To date, the Supreme Court has not identified

any exceptions to the no-probable-cause requirement in § 1983 First Amendment

retaliation claims predicated on criminal prosecutions. Arguably, retaliation claims

predicated on prior civil lawsuits would not be subject to exceptions either.”). With

any such suggestion, I firmly disagree.

      Presumably, the Majority Opinion bases any suggestion that a finding of

probable cause may be all that is ever required in a case such as this one on Hartman

v. Moore, 547 U.S. 250 (2006), since that is the sole alleged retaliatory criminal-

prosecution case it discusses. But Hartman does not stand for the proposition that a

showing of probable cause justifying a criminal prosecution necessarily forecloses a

First Amendment retaliation claim in all cases. To the contrary, Hartman expressly

explains that the showing of probable cause supporting a criminal prosecution “is

not necessarily dispositive.” Id. at 265. That is so because “showing . . . [the]

presence [of probable cause] does not guarantee that [retaliation] was not the but-for

fact in a prosecutor’s decision.” Id. Indeed, Hartman notes that “[a] prosecutor’s

                                          71
              Case: 17-14177      Date Filed: 11/21/2019    Page: 72 of 73


disclosure of retaliatory thinking on his part . . . would be of great significance . . . .

So would evidence that a prosecutor was nothing but a rubber stamp for his

investigative staff or the police.” Id. at 264. Nevertheless, Hartman reasons,

because such incidents “are likely to be rare,” it makes sense for the rule to provide

that probable cause supporting a criminal prosecution generally forecloses the

viability of a First Amendment retaliation suit. See id.

       But criminal prosecutions can result in the loss of liberty, can affect

reputation, and can be costly to the person prosecuted. As a result, they can be an

effective way to punish a speaker with whom the government disagrees and to chill

and slow down others who would consider voicing their discontent with the

government. So Hartman explicitly leaves the door open for First Amendment

retaliation claims based on probable-cause supported criminal actions that would not

have been brought but for an intent on the part of the government to retaliate against

the defendant for engaging in protected First Amendment activity.

       The same is true of civil lawsuits. Probable cause supporting the filing of a

civil lawsuit predicated on prior civil litigation may, as a general rule, be all that is

required to defeat a § 1983 First Amendment retaliation claim. But civil litigation

is costly and stressful. It can also result in delays to the matters being litigated. So

like a criminal prosecution, litigation can also be a highly effective way to punish

and chill protected First Amendment activity.

                                            72
             Case: 17-14177     Date Filed: 11/21/2019    Page: 73 of 73


      To ensure that the government is never permitted to weaponize litigation to

punish and chill protected speech, in every § 1983 First Amendment retaliation case

involving the filing of a lawsuit in response to prior civil litigation, even though

supported by probable cause, we must always at least evaluate the surrounding

circumstances, keeping in mind the considerations the Supreme Court has identified

in Hartman and in retaliatory-arrest cases such as Lozman v. City of Riviera Beach,

138 S. Ct. 1945 (2018), and Nieves v. Bartlett, 139 U.S. 1715 (2019). Of course, the

Majority Opinion did just that here, and it demonstrated why, in this case, those

considerations do not warrant an exception to the general rule that probable cause

supporting the filing of a lawsuit predicated on prior civil litigation defeats a § 1983

First Amendment retaliation claim. I therefore concur.




                                          73